Exhibit 10-xxx(7)

ITALIAN SUPPLEMENT TO THE AMENDED AND RESTATED PLEDGE
AGREEMENT RELATING TO THE REIMBURSEMENT AGREEMENT

 

 This ITALIAN SUPPLEMENT, dated as of March 3, 2003 (as amended, supplemented or
otherwise modified from time to time, the "Italian Supplement") to the AMENDED
AND RESTATED PLEDGE AGREEMENT relating to the Reimbursement Agreement (as
defined below) dated as of December 21, 2001 (as amended, supplemented or
otherwise modified from time to time, the "Pledge Agreement"), is made among
MEMC ELECTRONIC MATERIALS, INC., a Delaware corporation (the "Borrower" or the
"Pledgor"), CITICORP USA, INC., as collateral agent (in such capacity, the
"Collateral Agent") and custodian, and CITICORP USA, INC., as attorney-in-fact
acting in the name and on behalf of the Secured Parties (as defined in the
Reimbursement Agreement defined below). The Pledge Agreement, as supplemented by
this Italian Supplement, shall be referred to herein as this "Agreement". Unless
otherwise defined or specified herein or amended hereby, capitalized terms used
herein which are defined in t Pledge Agreement or the Reimbursement Agreement,
are used herein as therein defined.

WITNESSETH

WHEREAS, pursuant to that certain pledge agreement dated December 21, 2001 (as
amended from time to time, the "Bank Revolver Pledge Agreement"), the pledgors
thereunder agreed to pledge and grant to the Collateral Agent a security
interest in the Collateral (as therein defined) for the ratable benefit of the
secured parties under a revolving credit agreement, dated December 21, 2001,
among the Borrower, the lenders from time to time party thereto, and Citicorp
USA, Inc. as collateral agent and administrative agent (as amended, supplemented
or otherwise modified from time to time, the "Bank Revolving Credit Agreement"),
pursuant to which the lenders party thereto agreed to provide the Borrower with
a revolving credit facility in an initial aggregate amount not to exceed
U.S.$150,000,000. Contemporaneously therewith, the Fund Guarantors entered into
the Guaranty, pursuant to which the Fund Guarantors guaranteed the obligations
of the Borrower under the Bank Revolving Credit Agr eement;

WHEREAS, pursuant to the Pledge Agreement, the Pledgors thereunder agreed to
pledge and grant to the Collateral Agent a security interest in the Collateral
for the ratable benefit of the Secured Parties under a reimbursement agreement,
dated December 21, 2001, among the Borrower, the Fund Guarantors, and the
Collateral Agent (as amended, supplemented or otherwise modified from time to
time, the "Reimbursement Agreement"), pursuant to which the Borrower agreed to
reimburse the Fund Guarantors for any and all payments made by the Fund
Guarantors under the Guaranty;

WHEREAS, contemporaneously herewith, the Borrower and Citicorp USA, Inc., acting
both as Collateral Agent and as attorney-in-fact for each of the secured parties
under the Bank Revolver Pledge Agreement is entering into, by way of exchange of
correspondence, that certain Italian Supplement to the Bank Revolver Pledge
Agreement (as amended from time to time, the Bank Revolver Italian Supplement")
so as to perfect, including under Italian law, a first degree security interest
over 65% of the issued and outstanding voting stock of MEMC Electronic Materials
S.p.A. in favor of the secured parties thereunder;

WHEREAS, pursuant to the Reimbursement Agreement, the Borrower has agreed to
reimburse the Fund Guarantors for any and all amounts paid by the Fund
Guarantors under the Guaranty. The willingness of the Fund Guarantors to deliver
the Guaranty was subject to the execution and delivery by the Borrower of the
Pledge Agreement to secure (a) the due and punctual payment of (i) all Guarantee
Amounts and interest thereon (including interest accruing during the pendency of
any bankruptcy, insolvency,

1 of 35



--------------------------------------------------------------------------------

receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise and
(ii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other simil ar proceeding, regardless of whether
allowed or allowable in such proceeding), of the Reimbursement Parties to the
Secured Parties under the Reimbursement Agreement and the other Reimbursement
Documents, (b) the due and punctual performance of all covenants, agreements,
obligations and liabilities of the Reimbursement Parties under or pursuant to
the Reimbursement Agreement and the other Reimbursement Documents, (c) unless
otherwise agreed to in writing by the applicable Fund Guarantor thereto, the due
and punctual payment and performance of all obligations of the Borrower or any
other Reimbursement Party, monetary or otherwise, under each Hedging Agreement
entered into with a counterparty that was a Fund Guarantor (or an Affiliate of a
Fund Guarantor) at the time such Hedging Agreement was entered into and (d) the
due and punctual payment and performance of all obligations in respect of
overdrafts and related liabilities owed to the Administrative Agent or any of
its Affiliates and arising fr om treasury, depositary and cash management
services in connection with any automated clearing house transfers of funds (all
the monetary and other obligations referred to in the preceding clauses
(a) through (d) being referred to collectively as the "Reimbursement
Obligations").

 

WHEREAS, the Borrower, the Subsidiary Pledgors, the Secured Parties and the
Collateral Agent have executed and delivered the Pledge Agreement to grant a
security interest for the payment in full of the Reimbursement Obligations.

 

WHEREAS, the Borrower, the Secured Parties and the Collateral Agent desire to
supplement and integrate the Pledge Agreement so as to perfect, including under
Italian law, the security interest created for the ratable benefit of the
Secured Parties over that portion of the Collateral owned by the Borrower and
consisting of No. 42,250,000 ordinary shares of MEMC Electronic Materials S.p.A.
(the "Italian Issuer") equal to 65% of the issued and outstanding voting stock
of the Italian Issuer (the "Shares") and represented by share certificate No. 64
of the Italian Issuer (the "Certificate"); and

WHEREAS, the parties hereto agree that this Agreement will only concern, relate,
deal exclusively with the security interest created in accordance with New York
law under the Pledge Agreement with respect to that portion of the Collateral
consisting of the Shares which are represented by the Certificate.

NOW, THEREFORE, the Pledgor, the Secured Parties and Citicorp USA, Inc., as the
Collateral Agent and acting also in the name and on behalf of each of the
Secured Parties (and each of their respective successors or assigns), hereby
agree to supplement and integrate the Pledge Agreement, which will continue to
be in full force and effect among the parties hereto and thereto, as follows.

On or after the date on which this Italian Supplement shall become effective,
solely for purposes under or relating to this Italian Supplement, each reference
in this Italian Supplement or the Pledge Agreement to "this Pledge Agreement",
"Agreement", "hereunder", "hereof", "herein" or words of like import shall mean
and be a reference to this Agreement (as defined in the Preamble hereof).

On or after the date on which this Italian Supplement shall become effective,
solely for purposes under or relating to this Italian Supplement, each reference
in this Agreement to "Pledgors", "such Pledgor", "each Pledgor" or words of like
import implying a reference to the presence, under the Pledge

2 of 35



--------------------------------------------------------------------------------



Agreement, of Pledgors in addition to the Borrower, shall mean and interpreted
to be a reference only to the Borrower as the sole pledgor of the Shares, and
references to "Collateral" or words of like import shall mean and interpreted to
be a reference only to the Italian Collateral as defined under this Agreement.

The provisions of this Agreement specifying that the Collateral Agent acts on
behalf and/or pursuant to the instructions of the Secured Parties shall mean
that the Collateral Agent will act on behalf and/or pursuant to the instructions
of the Fund Guarantors as defined in the Reimbursement Agreement.

> > SECTION 1. Pledge.

 For any and all purposes solely under this Italian Supplement, Section 1 of the
Pledge Agreement shall be deleted in its entirety and replaced with the
following text:

"SECTION 1. Pledge.

  As security for the payment and performance, as the case may be, in full of
the Reimbursement Obligations, the Pledgor has pledged and granted to the
Collateral Agent, its successors and assigns, and has granted to the Collateral
Agent, its successors and assigns, for the ratable benefit of the Secured
Parties, among other things, a security interest (the "Pledge") in all of the
Pledgor's following rights and benefits (the "Pledged Rights"): (a) the Shares,
namely No. 42,250,000 ordinary shares of the Italian Issuer equal to 65% of the
voting stock of such company (the "Pledged Interest" or, alternatively, the
"Pledged Securities"; both expressions are deemed to include the New Shares, as
defined in (c) below), par value Euro 0.48, represented by the Certificate; (b)
subject to Section 5 hereof, all payments of principal or interest, dividends,
cash, instruments and other property from time to time received, receivable or
otherwise distributed respect of, in exchange for or upon the conversion of the
Pledged Securities; (c) shares or stock of the Italian Issuer issued, accruing
or subscribed to after the date hereof or otherwise acquired by the Borrower,
including by means affecting the capital stock of the Italian Issuer, in
relation to the Shares ("New Shares"); provided that the percentage of voting
share capital represented by the Shares pledged herein (including New Shares and
whether referred to as "Pledged Interest", "Pledged Securities" or "Collateral")
shall never exceed 65% of the issued and outstanding voting stock of the Italian
Issuer; (d) subject to Section 5 hereof, all rights and privileges of the
Pledgor with respect to the Shares and New Shares; and (e) all the proceeds of
any of the foregoing (the items referred to in clauses (a) through (e) being
collectively referred to as the "Italian Collateral").

 

Without prejudice to the above definition, the Reimbursement Obligations shall
include, but not be limited to, (i) all amounts paid to the lenders parties
under the Bank Revolving Credit Agreement and the Administrative Agent (as
defined under the Bank Revolving Credit Agreement) by the Fund Guarantors under
or pursuant to the Guaranty, including a total maximum amount, as principal, of
the Loans (as defined under the Bank Revolving Credit Agreement) equal to U.S.
150,000,000; (ii) all the interests on the Loans payable or becoming payable to
the Lenders and the Administrative Agent by the Borrower under the Bank
Revolving Credit Agreement; (iii) all the interests due under the Reimbursement
Agreement; (iv) all the fees, charges and all reasonable expenses (including
legal and fiscal expenses) payable under the Reimbursement Agreement incurred
by, and any other sum paid by the Secured Parties or the Collateral Agent in
relation to the enforcement of the Pledge or th e right arising from this
Agreement; (v) the payment of any and all sums due or to become due by the
Pledgor to the Secured Parties on account of the obligation to redeem the
amounts received as unjustified enrichment or for similar cause as a consequence
of nullity, voidness or invalidity of the Reimbursement Documents; and (vi) the
payment of any sum due or to become due, at any time and from time to time, by
the Pledgor to the Secured Parties and the Collateral Agent under this
Agreement.

3 of 35



--------------------------------------------------------------------------------



To the extent that they have not previously been pledged in favor of the Secured
Parties according to this Agreement or otherwise (and without exceeding the 65%
limitation referred to in the first paragraph of this Section), the Borrower
irrevocably agrees and undertakes to pledge in favor of the Secured Parties
(including their successors and assignees as well as additional Fund Guarantors
pursuant to the Reimbursement Documents) the New Shares, provided that the
foregoing shall not be a novation of this Agreement and/or the Pledge. It is
understood that the same Pledged Rights and provisions as set forth in this
Agreement shall extend to such New Shares, including the Pledgor's and the
Secured Parties' authorization to the Collateral Agent to take any action it
deems necessary in good faith in the event it encounters a conflict of interest
or in a situation described under Article 1395 of the Italian Civil Code
("contratto con se stesso").

TO HAVE AND TO HOLD the Italian Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, on behalf of and for the
ratable benefit of the Secured Parties, forever; subject, however, to the terms,
covenants and conditions hereinafter set forth."

SECTION 2. Delivery of the Collateral.

For any and all purposes solely under this Italian Supplement, Section 2 of the
Pledge Agreement shall be deleted in its entirety and replaced with the
following text:

"SECTION 2. Registration of the Pledge and Delivery of the Italian Collateral.

(a) Immediately after the execution and delivery of this Agreement, the Pledgor
shall procure that:

> >  (a) the Certificate be endorsed by the Pledgor for the benefit of the
> > Secured Parties, substantially in the form indicated in Exhibit A hereto;
> > 
> >  (b) the endorsement on the Certificate be certified by a Notary Public and
> > the certification of such Notary Public be apostilled in accordance with the
> > Hague Convention of October 5, 1961;
> > 
> >  (c) the security interest created under this Agreement be annotated in the
> > shareholders' book of the Italian Issuer (the "Shareholders' Book")
> > substantially in the form indicated in Exhibit B hereto; and
> > 
> >  (d) a certified copy of the pages of the Shareholders' Book bearing the
> > annotation referred to in (c) above be delivered to the Collateral Agent.

  Immediately after the completion of the endorsement procedures set forth in
(a) and (b) above, the Pledgor shall surrender to the Collateral Agent the
Certificate, which will be held in custody outside of Italy by the Collateral
Agent, pursuant to this Agreement, in the name and on behalf of the Secured
Parties. The Secured Parties hereto acknowledge and consent that, upon execution
of the Bank Revolver Italian Supplement of even date and upon completion of the
related annotations on the Certificate and the Shareholders' Book, the
Collateral Agent shall hold the Certificate also in the interest of the secured
parties under the Bank Revolver Italian Supplement.

 The Pledgor and the Secured Parties hereby expressly agree to appoint the
Collateral Agent, who accepts, as third party custodian in respect of the
Certificate and the Italian Collateral in general, in accordance with Article
2786, second paragraph, of the Italian Civil Code. The Pledgor and the Secured
Parties expressly authorize the Collateral Agent to take any action it deems
necessary in good faith in the event it encounters a conflict of interest, or in
a situation described under Article 1395 of the Italian

4 of 35



--------------------------------------------------------------------------------



Civil Code ("contratto con se stesso").

 The Pledgor and each of the Secured Parties, for the purpose of this Agreement,
irrevocably grant the Collateral Agent the power to annotate, endorse, inscript
or request the annotation, endorsement or inscription on their behalf of the
Certificate and the certificates representing the New Shares, if any.

 In addition to the foregoing, and in accordance with Section 1, paragraph 1,
subsection (c) above, the Pledgor shall procure that the following registration
requirements are put in place with regard to New Shares:

> >  a. the Pledgor, upon issuance of share certificates representing New
> >     Shares, shall cause the Italian Issuer to annotate the Pledge on such
> >     share certificates with the cooperation of the Collateral Agent,
> >     substantially in the form in Exhibit C hereto;
> >  b. immediately after the completion of the annotation referred to in
> >     paragraph a. above, the Pledgor shall cause the Italian Issuer to
> >     deliver directly to the Collateral Agent the certificates representing
> >     New Shares, which will be kept in the custody of the Collateral Agent in
> >     accordance with Article 2786, second paragraph of the Italian Civil Code
> >     and in accordance with the provisions of this Agreement, outside of
> >     Italy;
> >  c. immediately after the completion of the annotation referred to in a.
> >     above, the Pledgor shall cause the Italian Issuer to annotate the Pledge
> >     in the Shareholders' Book, substantially in the form indicated in
> >     Exhibit D hereto; and
> >  d. a certified copy of the pages of the Shareholders' Book bearing the
> >     annotation referred to in c. above be delivered to the Collateral Agent.

 In addition to the above, if so requested by the Collateral Agent by means of a
written notice substantially in the form indicated in Exhibit G hereto (the "New
Secured Party Notice"), the Pledgor shall procure that the Pledge be extended to
the benefit of any new secured party in its capacity as a new party to the
Reimbursement Agreement, the Hedging Agreements or any other Reimbursement
Document (the "New Secured Party"). It is understood that the security interest
granted in favor of the New Secured Party shall rank pari passu with the
existing pledge granted in favor of the Secured Parties hereunder and will be
governed by the provisions of this Agreement.

 Immediately after the receipt of the New Secured Party Notice:

> >  a. The Collateral Agent, in such capacity and in the name and on behalf of
> >     the Pledgor and the Secured Parties, shall cause the Italian Issuer to
> >     annotate the extension of the Pledge to the benefit of the New Secured
> >     Party on the Certificate (and on the certificates representing New
> >     Shares, if any) which is held by the Collateral Agent in such capacity
> >     and in its capacity as third party custodian under Article 2786, second
> >     paragraph, of the Italian Civil Code substantially in the form indicated
> >     in Exhibit E hereto;
> >  b. immediately after the completion of the annotation referred to in
> >     paragraph a. above, the Collateral Agent, in such capacity and in the
> >     name and on behalf of the Pledgor and the Secured Parties, shall cause
> >     the Italian Issuer to annotate the extension of the Pledge to the
> >     benefit of the New Secured Party in the Shareholders' Book,
> >     substantially in the form indicated in Exhibit F hereto;

5 of 35



--------------------------------------------------------------------------------

> > c.   immediately after the completion of the annotation referred to in b.
> > above, the Collateral Agent, also on behalf of the Pledgor, shall cause the
> > Italian Issuer to deliver to the Collateral Agent a certified copy of the
> > page(s) of the Shareholders' Book of the Italian Issuer bearing the above
> > mentioned annotation."

 

> >  3. Representations, Warranties and Covenants.

> > > For any and all purposes solely under this Italian Supplement, Section 3
> > > of the Pledge Agreement shall be deleted in its entirety and replaced with
> > > the following text:
> > > 
> > > "SECTION 3. Representations, Warranties and Covenants. The Pledgor hereby
> > > represents, warrants and covenants, as to itself and with respect to the
> > > Italian Collateral pledged by it hereunder, to and with the Collateral
> > > Agent that:
> > > 
> > > (a) the Pledged Interest represents 65% of the issued and outstanding
> > > voting shares of the Italian Issuer;
> > > 
> > > (b) except for the lien and security interest granted under the Revolving
> > > Credit Loan Documentation (the "Revolver Security Interest") as security
> > > for the payment or performance, as the case may be, in full of the Bank
> > > Revolver Obligations (as defined in the Revolving Credit Loan
> > > Documentation), the lien and security interest granted under the Investor
> > > Revolving Credit Documentation (as defined in the Security Agreement, as
> > > amended) for the payment or performance, as the case may be, of the
> > > Investor Revolver Obligations (as defined in the Security Agreement, as
> > > amended), the lien and security interest granted under the Indenture
> > > Documentation as security for the payment or performance, as the case may
> > > be, of the Indenture Obligations, and the security interest granted
> > > hereunder, the Pledgor (i) is and will at all times continue to be the
> > > direct owner, beneficially and of record, of the Shares, (ii) holds the
> > > same free and clear of all Liens, (iii) will make no assignment, pledge,
> > > hy pothecation or transfer of, or create or permit to exist any security
> > > interest in or other Lien on, the Italian Collateral, other than pursuant
> > > hereto, and (iv) subject to Section 5, will cause any and all Italian
> > > Collateral, whether for value paid by the Pledgor or otherwise, to be
> > > forthwith deposited with the Collateral Agent and pledged or assigned
> > > hereunder;
> > > 
> > > (c) the Pledgor (i) has the power and authority to pledge the Italian
> > > Collateral in the manner done or contemplated hereby and (ii) will defend
> > > its title or interest thereto or therein against any and all Liens (other
> > > than the Liens created by this Agreement, the Revolving Credit Loan
> > > Documentation, the Investor Revolving Credit Documentation or the
> > > Indenture Documentation), however arising, of all Persons whomsoever;
> > > 
> > > (d) no consent of any other Person (including stockholders or creditors of
> > > the Pledgor) and no consent or approval of any Governmental Authority or
> > > any securities exchange was or is necessary for the validity of the Pledge
> > > effected hereby;
> > > 
> > > (e) this Agreement shall, upon the completion of its execution and
> > > delivery, the endorsement of the Certificate by the Pledgor (with due
> > > notarization and application of apostille), and subsequent delivery of it
> > > to the Collateral Agent, as well as upon proper annotation of the Pledge
> > > in the Shareholders' Book, constitute in favor of the Secured

6 of 35



--------------------------------------------------------------------------------

> > > Parties a valid and perfected first lien upon and security interest in the
> > > Pledged Securities as security for the payment and performance of the
> > > Reimbursement Obligations. The Secured Parties shall accept, acknowledge
> > > and permit the creation by the Pledgor of the liens and the security
> > > interests granted over the Certificate (and other share certificates
> > > representing New Shares, if any) under the Revolving Credit Loan
> > > Documentation, the Investor Revolving Documentation and the Indenture
> > > Documentation;
> > > 
> > > (f) the Pledge effected hereby is effective to vest in the Secured Parties
> > > the rights of the Collateral Agent in the Italian Collateral as set forth
> > > herein;
> > > 
> > > (g) the Pledged Interest has been duly authorized and validly issued and
> > > is fully paid and nonassessable;
> > > 
> > > (h) all information set forth herein relating to the Pledged Interest is
> > > accurate and complete in all material respects as of the date hereof; and
> > > 
> > > (i) the Pledge pursuant to this Agreement does not violate Regulation T, U
> > > or X of the Federal Reserve Board or any successor thereto as of the date
> > > hereof."
> > > 
> > > Registration in Nominee Name; Denominations
> > > 
> > > For any and all purposes solely under this Italian Supplement, Section 4
> > > of the Pledge Agreement shall be deleted in its entirety.

> >  1. Voting Rights; Dividends and Interest, etc.

> > > For any and all purposes solely under this Italian Supplement, Section 5
> > > of the Pledge Agreement shall be deleted in its entirety and replaced with
> > > the following text:
> > > 
> > > "SECTION 5. Voting Rights; Dividends and Interest, etc. (a) Unless and
> > > until an Event of Default shall have occurred and be continuing:
> > > 
> > >  (i) The Pledgor shall be entitled to exercise any and all voting and/or
> > > other consensual rights and powers inuring to an owner of Pledged
> > > Securities or any part thereof for any purpose consistent with the terms
> > > of this Agreement, the Reimbursement Agreement and the other Reimbursement
> > > Documents; provided, however, that the Pledgor will not be entitled to
> > > exercise any such right if the result thereof could materially and
> > > adversely affect the rights inuring to a holder of the Pledged Securities
> > > or the rights and remedies of any of the Secured Parties under this
> > > Agreement or the Reimbursement Agreement and the other Reimbursement
> > > Documents or the ability of the Secured Parties to exercise the same.
> > > 
> > > (ii) The Collateral Agent shall execute and deliver to the Pledgor, or
> > > cause to be executed and delivered to the Pledgor, all such proxies,
> > > powers of attorney and other instruments as the Pledgor may reasonably
> > > request for the purpose of enabling it to exercise the voting and/or
> > > consensual rights and powers it is entitled to exercise pursuant to
> > > subparagraph (i) above and to receive the cash dividends it is entitled to
> > > receive pursuant to subparagraph (iii) below.
> > > 
> > > (iii) The Pledgor shall be entitled to receive and retain any and all cash
> > > dividends, interest and principal paid on the Pledged Securities to the
> > > extent and only to the extent that such cash dividends, interest and
> > > principal are permitted by, and otherwise paid in accordance

7 of 35



--------------------------------------------------------------------------------

> > with, the terms and conditions of the Reimbursement Agreement and the other
> > Reimbursement Documents and applicable law. All noncash dividends, interest
> > and principal, and all dividends, interest and principal paid or payable in
> > cash or otherwise in connection with a partial or total liquidation or
> > dissolution, return of capital, capital surplus or paid-in surplus, and all
> > other distributions (other than distributions referred to in the preceding
> > sentence) made on or in respect of the Pledged Securities, whether paid or
> > payable in cash or otherwise, whether resulting from a subdivision,
> > combination or reclassification of the outstanding capital stock of the
> > Italian Issuer o received in exchange for Pledged Securities or any part
> > thereof, or in redemption thereof, or as a result of any merger,
> > consolidation, acquisition or other exchange of assets to which the Italian
> > Issuer may be a party or otherwise, shall be and become part of the Italian
> > Collateral, and, if received by the Pledgor, shall not be commingled by it
> > with any of its other funds or property but shall be held separate and apart
> > therefrom, shall be held in trust for the benefit of the Secured Parties and
> > shall be forthwith delivered to the Collateral Agent in the same form as so
> > received (with any necessary endorsement).
> > 
> > (b) Upon the occurrence and during the continuance of an Event of Default,
> > all rights of the Pledgor to dividends, interest or principal that the
> > Pledgor is authorized to receive pursuant to paragraph (a)(iii) above shall
> > cease, and all such rights shall thereupon become vested in the Secured
> > Parties and, on their behalf, to the Collateral Agent acting on behalf of
> > the Secured Parties as "rappresentante comune", pursuant to Article 2347 of
> > the Italian Civil Code, it being understood that the Secured Parties and the
> > Collateral Agent, as their "rappresentante comune", will have the sole and
> > exclusive right and authority to receive and retain such dividends, interest
> > or principal, subject to the liens and security interest that comprise the
> > Revolver Security Interest and in accordance with Section 7 below. All
> > dividends, interest or principal received by the Pledgor contrary to the
> > provisions of this Section 5 shall be held in trust for the benefit of the
> > Secured Parties, shall be segregated from other property or funds of the
> > Pledgor and shall be forthwith delivered to the Collateral Agent, acting on
> > behalf of the Secured Parties, upon demand in the same form as so received
> > (with any necessary endorsement). Any and all money and other property paid
> > over to or received by the Collateral Agent pursuant to the provisions of
> > this paragraph (b) shall be retained by the Collateral Agent on behalf of
> > the Secured Parties in an account to be established by the Collateral Agent
> > upon receipt of such money or other property and shall be applied in
> > accordance with the provisions of Section 7 below. After all Events of
> > Default have been cured or waived, the Collateral Agent acting on behalf of
> > the Secured Parties shall promptly repay to each Pledgor all cash dividends,
> > interest or principal (without interest), that such Pledgor would otherwise
> > be permitted to retain pursuant to the terms of paragraph (a)(iii) above and
> > which remain in such account.
> > 
> > (c) Upon the occurrence and during the continuance of an Event of Default,
> > all rights of the Pledgor to exercise the voting and consensual rights and
> > powers it is entitled to exercise pursuant to paragraph (a)(i) of this
> > Section 5, and the obligations of the Collateral Agent under
> > paragraph (a)(ii) of this Section 5, shall cease, and all such rights shall
> > thereupon become vested in the Secured Parties and, on their behalf, to the
> > Collateral Agent acting on behalf of the Secured Parties as "rappresentante
> > comune", pursuant to Article 2347 of the Italian Civil Code; provided that,
> > unless otherwise directed by the Fund Guarantors, the Collateral Agent shall
> > have the right from time to time following and during the continuance of an
> > Event of Default to permit the Pledgor to exercise such rights. After all
> > Events of Default have been cured or waived, the Pledgor will have the right
> > to exercise the voting and consensual rights and powers that it would oth
> > erwise be entitled to exercise

8 of 35



--------------------------------------------------------------------------------

> > pursuant to the terms of paragraph (a)(i) above."

>  6. Remedies upon Default.

  For any and all purposes solely under this Italian Supplement, after the end
of Section 6 of the Pledge Agreement the following text shall be inserted:

"SECTION 6. Remedies upon Default.

 "Without prejudice to the provisions set forth above, should the Collateral
Agent - acting on its own behalf and also on behalf of the Secured Parties and
pursuant to their instructions - decide to enforce the Pledge in Italy, it shall
sell the Pledged Rights and carry out the enforcement procedure pursuant to
Articles 2796, 2797 and 2798 of the Italian Civil Code."

>  7. Application of Proceeds of Sale.

For any and all purposes solely under this Italian Supplement, Section 7 of the
Pledge Agreement shall be deleted in its entirety and replaced with the
following text:

"SECTION 7. Application of Proceeds of Sale. The Collateral Agent shall apply
the proceeds of any collection or sale of the Italian Collateral, as well as any
Italian Collateral consisting of cash, as follows:

> > FIRST, to the payment of all costs and reasonable expenses incurred by the
> > Collateral Agent (in its capacity as such hereunder or under any other
> > Reimbursement Document) in connection with such collection or sale or
> > otherwise in connection with this Agreement or any of the Reimbursement
> > Obligations, including all court costs and the reasonable fees and expenses
> > of its agents and legal counsel, the repayment of all advances made by the
> > Collateral Agent hereunder or under any other Reimbursement Document on
> > behalf of the Pledgor and any other costs or expenses incurred in connection
> > with the exercise of any right or remedy hereunder or under any other
> > Reimbursement Document;
> > 
> > SECOND, to the payment in full of the Reimbursement Obligations and the Bank
> > Revolver Obligations in accordance with Section 5.04 of the Intercreditor
> > Agreement (the amounts so applied to be distributed among the Secured
> > Parties pro rata in accordance with the amounts of the Reimbursement
> > Obligations and/or Bank Revolver Obligations owed to them on the date of
> > such distribution);
> > 
> > THIRD, to the payment in full of the Investor Revolver Obligations
> > outstanding;
> > 
> > FOURTH, to the payment in full of the Indenture Obligations outstanding; and
> > 
> > FIFTH, to the Pledgor, its successors or assigns, or as a court of competent
> > jurisdiction may otherwise direct.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of the Italian Collateral by the Collateral Agent
(including pursuant to any authority to sell granted by statute or under a
judicial proceeding), the receipt of the purchase money by the Collateral Agent
in the name and on behalf of the Secured Parties or of the officer making the
sale shall be a sufficient discharge to the purchaser or purchasers of the
Italian Collateral so sold and such purchaser or purchasers shall have no
obligation with respect to the application of any part of the purchase money
paid over to the Collateral Agent or

9 of 35



--------------------------------------------------------------------------------

such officer or be liable in any way for the misapplication thereof."

>  8. Reimbursement of Collateral Agent.  

For any and all purposes solely under this Italian Supplement, Section 8(a)(ii)
and 8(a)(iii) of the Pledge Agreement shall be deleted in their entirety and
replaced with the following text:

"(a) ... (ii) the custody or preservation of, or the sale of, collection from,
or other realization on behalf of the Secured Parties upon any of the Italian
Collateral, (iii) the exercise or enforcement by the Collateral Agent of any of
the rights of the Collateral Agent and/or the Secured Parties hereunder
(including the Italian registration tax due in order to enforce any Italian
Court's or any agency's ruling or decision) or (iv) the ..."

>  9. Collateral Agent Appointed Attorney-in-Fact.

> > For any and all purposes solely under this Italian Supplement, Section 9 of
> > the Pledge Agreement shall be deleted in its entirety and replaced with the
> > following text:
> > 
> > "SECTION 9. Collateral Agent Appointed Attorney-in-fact.
> > 
> >  The Pledgor hereby appoints the Collateral Agent as its the
> > attorney-in-fact for the purpose of carrying out the provisions of this
> > Agreement and taking any action and executing any instrument that the
> > Collateral Agent may deem necessary or advisable to accomplish the purposes
> > hereof, which appointment is irrevocable and coupled with an interest.
> > Without limiting the generality of the foregoing, the Collateral Agent shall
> > have the right, upon the occurrence and during the continuance of an Event
> > of Default, with full power of substitution either in the Collateral Agent's
> > name or in the name of the Pledgor, to ask for, demand, sue for, collect,
> > receive and give acquittance for any and all moneys due or to become due
> > under and by virtue of the Italian Collateral, to endorse checks, drafts,
> > orders and other instruments for the payment of money payable to the Pledgor
> > representing any interest or dividend or other distribution payable in
> > respect of the Italian Collateral or any part t reof or on account thereof
> > and to give full discharge for the same, to settle, compromise, prosecute or
> > defend any action, claim or proceeding with respect thereto, and to sell,
> > assign, endorse, pledge, transfer and to make any agreement respecting, or
> > otherwise deal with, the same; provided, however, that nothing herein
> > contained shall be construed as requiring or obligating the Collateral Agent
> > to make any commitment or to make any inquiry as to the nature or
> > sufficiency of any payment received by the Collateral Agent, or to present
> > or file any claim or notice, or to take any action with respect to the
> > Italian Collateral or any part thereof or the moneys due or to become due in
> > respect thereof or any property covered thereby. The Collateral Agent and
> > the other Secured Parties shall be accountable only for amounts actually
> > received as a result of the exercise of the powers granted to them herein,
> > and neither they nor their officers, directors, employees or agents shall be
> > responsible to the Pl edgor for any act or failure to act hereunder, except
> > for their own gross negligence or willful misconduct. Notwithstanding
> > anything to the contrary under this Agreement, the Collateral Agent shall
> > have, hold and keep in custody the Italian Collateral exclusively for the
> > ratable benefit of the Secured Parties and may not be deemed, under any
> > circumstances, as holding, possessing or keeping in custody the Italian
> > Collateral on behalf of the Pledgor."

10 of 35



--------------------------------------------------------------------------------

>  1. Security Interest Absolute.

 For any and all purposes solely under this Italian Supplement, at the beginning
of Section 14 of the Pledge Agreement, after the words "All rights of the
Collateral Agent", the following text will be added: "and of the Secured
Parties".

>  15. Termination or Release.

 For any and all purposes solely under this Italian Supplement, Section 15(c) of
the Pledge Agreement shall be deleted in its entirety and replaced with the
following text:

"(c) In connection with any termination or release pursuant to paragraph (a) or
(b) or Section 18 hereof, the Collateral Agent, acting on behalf of and pursuant
to the instructions of the Secured Parties, shall endorse or annotate, execute
and deliver to the Pledgor, at the Pledgor's expense, all documents that are
necessary under applicable laws in order to effect the termination of the
Pledged Rights (including the Certificate and other share certificates
representing New Shares, if any) as well as any other document that such Pledgor
shall reasonably request to evidence such termination or release, and do all
such acts or things as may be necessary or desirable or reasonably requested by
the Pledgor to effect, in accordance with applicable laws, the reversion of the
Pledged Rights to it. Any execution and delivery of documents pursuant to this
Section 15 shall be without recourse to or warranty by the Collateral Agent."

>  18. Binding Effect; Several Agreement; Assignments.

For any and all purposes solely under this Italian Supplement, Section 18 of the
Pledge Agreement shall be deleted in its entirety and replaced with the
following text:

"SECTION 18. Binding Effect; Several Agreement.

Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party;
and all covenants, promises and agreements by or on behalf of the Pledgor that
are contained in this Agreement shall bind and inure to the benefit of its
successors and assigns. This Italian Supplement shall become effective once that
the Pledgor shall have received from the Collateral Agent an acceptance
(executed cover letter from the Collateral Agent and an initialed copy of this
Italian Supplement) executed on behalf of the Collateral Agent and each of the
Secured Parties as acceptance of the Pledgor's proposal (executed cover letter
from the Pledgor and an initialed copy of this Italian Supplement) to the
Collateral Agent and the Secured Parties to enter into this Italian Supplement.
Thereafter, this Italian Supplement shall be binding upon the Pledgor, the
Collateral Agent and the Secured Parties and their respective successors and a
ssigns, and shall inure to the benefit of the Pledgor, the Collateral Agent and
the Secured Parties, their respective successors and assigns, except that the
Pledgor shall not have the right to assign its rights hereunder or any interest
herein or in the Italian Collateral (and any such attempted assignment shall be
void), except as expressly contemplated by this Agreement or the other
Reimbursement Documents. The executed proposal or acceptance referred to above
received by facsimile transmission shall be effective as delivery of a manually
executed proposal or acceptance."

SECTION 21. Counterparts.

For any and all purposes solely under this Italian Supplement, Section 21 of the
Pledge Agreement shall be deleted in its entirety.

11 of 35



--------------------------------------------------------------------------------

SECTION 26. Additional Pledgors.

For any and all purposes solely under this Italian Supplement, Section 26 of the
Pledge Agreement shall be deleted in its entirety.

IN WITNESS WHEREOF, the parties hereto have duly executed this Italian
Supplement as of the day and year first above written.

 

MEMC ELECTRONIC MATERIALS, INC.

By: /s/ James M. Stolze
Name: James M. Stloze
Title Executive Vice President, Chief Financial Officer





  By: /s/ Kenneth L. Young
Name: Kenneth L. Young
Title: Treasuer    

CITICORP USA, INC., as Collateral Agent and custodian

By: /s/ Allen Fisher
Name: Allen Fisher, attorney-in-fact
Title: Director    

For CITICORP USA, INC., as Secured Party

By: /s/ Allen Fisher
Name: Allen Fisher, attorney-in-Fact
Title: Director    

For TPG PARTNERS III, L.P. as Secured Party

By: /s/ Allen Fisher
Name: Allen Fisher, attorney-in-fact
Title: Director      

For TPG PARALLEL III, L.P., as Secured Party

By: /s/ Allen Fisher
Name: Allen Fisher, attorney-in-fact
Title: Director

12 of 35



--------------------------------------------------------------------------------

 

For TPG INVESTORS III, L.P., as Secured Party

By: /s/ Allen Fisher
Name: Allen Fisher, attorney-in-fact
Title: Director    

For TPG DUTCH PARALLL III, C,V, as Secured Party

By: /s/ Allen Fisher
Name: Allen Fisher, attorney-in-fact
Title: Director    

For T3 PARTNERS, L.P. as Secured Party

By: /s/ Allen Fisher
Name: Allen Fisher, attorney-in-fact
Title: Director  

For T3 PARALLEL, L.P. as Secured Party

By: /s/ Allen Fisher
Name: Allen Fisher, attorney-in-fact
Title: Director    

For T3 INVESTORS, L.P. as Secured Party

By: /s/ Allen Fisher
Name: Allen Fisher, attorney-in-fact
Title: Director    

For T3 DUTCH PARALLEL, C.V. as Secured Party

By: /s/ Allen Fisher
Name: Allen Fisher, attorney-in-fact
Title: Director      

For T3 PARTNERS, L.P. as Secured Party

By: /s/ Allen Fisher
Name: Allen Fisher, attorney-in-fact
Title: Director

13 of 35



--------------------------------------------------------------------------------

     

For T3 PARALLEL, II, L.P. as Secured Party

By: /s/ Allen Fisher
Name: Allen Fisher, attorney-in-fact
Title: Director    

For FOF PARTNERS III, L.P. as Secured Party

By: /s/ Allen Fisher
Name: Allen Fisher, attorney-in-fact
Title: Director    

For FOF PARTNERS III-B, L.P. as Secured Party

By: /s/ Allen Fisher
Name: Allen Fisher, attorney-in-fact
Title: Director    

For TCW/CRESCENT MEZZANINE PARTNERS III, L.P., as Secured Party

By: /s/ Allen Fisher
Name: Allen Fisher, attorney-in-fact
Title: Director    

For TCW/CRESCENT MEZZANINE TRUST III, as Secured Party

By: /s/ Allen Fisher
Name: Allen Fisher, attorney-in-fact
Title: Director      

For TCW/CRESCENT MEZZANINE PARTNERS III NETHERLANDS, L.P., as Secured Party

By: /s/ Allen Fisher
Name: Allen Fisher, attorney-in-fact
Title: Director


14 of 35



--------------------------------------------------------------------------------

     

For GREEN EQUITY INVESTORS III, L.P., as Secured Party

By: /s/ Allen Fisher
Name: Allen Fisher, attorney-in-fact
Title: Director    

For GREEN EQUITY INVESTORS SIDE III, L.P., as Secured Party

By: /s/ Allen Fisher
Name: Allen Fisher, attorney-in-fact
Title: Director

 

--------------------------------------------------------------------------------

EXHIBIT A

Testo della girata in garanzia da apporre sul Certificato rappresentativo delle
azioni della MEMC Electronic Materials S.p.A. date in pegno

Le azioni rappresentate dal presente certificato azionario sono girate in pegno
a favore di:

Citicorp USA, Inc., società di diritto statunitense, con sede a 2 Penns Way,
Suite 200, New Castle, Delaware, U.S.A.; TPG Partners III, L.P., limited
partnership di diritto statunitense, con sede c/o The Corporation Trust Company,
Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware, U.S.A.; TPG
Parallel III, L.P., limited partnership di diritto statunitense, con sede c/o
The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware, U.S.A.; TPG Investors III, L.P., limited partnership di
diritto statunitense, con sede c/o The Corporation Trust Company, Corporation
Trust Center, 1209 Orange Street, Wilmington, Delaware, U.S.A.; TPG Dutch
Parallel III, C.V., società di diritto olandese, con sede in Herengracht 548,
1017 CG Amsterdam, Olanda; T3 Partners, L.P., limited partnership di diritto
statunitense, con sede c/o The Corporation Trust Company, Corporation Trust
Center, 1209 Orange Stre et, Wilmington, Delaware, U.S.A.; T3 Parallel, L.P.,
limited partnership di diritto statunitense, con sede c/o The Corporation Trust
Company, Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware,
U.S.A.; T3 Investors, L.P., limited partnership di diritto statunitense, con
sede c/o The Corporation Trust Company, Corporation Trust Center, 1209 Orange
Street, Wilmington, Delaware, U.S.A.; T3 Dutch Parallel, C.V., società di
diritto olandese, con sede a Herengracht 548, 1017 CG Amsterdam, Olanda; T3
Partners II, L.P., limited partnership di diritto statunitense, con sede c/o The
Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware, U.S.A.; T3 Parallel II, L.P., limited partnership di
diritto statunitense, con sede c/o The Corporation Trust Company, Corporation
Trust Center, 1209 Orange Street, Wilmington, Delaware, U.S.A; FOF Partners III,
L.P., limited partnership di dirit to statunitense, con sede c/o The Corporation
Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington,
Delaware, U.S.A; FOF Partners III-B, L.P., limited partnership di diritto
statunitense, con sede c/o The Corporation Trust Company, Corporation Trust
Center, 1209 Orange Street, Wilmington, Delaware, U.S.A; TCW/Crescent Mezzanine
Partners III, L.P., limited partnership di diritto statunitense, con sede in
11100 Santa Monica Blvd., Suite 2000, Los Angeles, California, U.S.A.;
TCW/Crescent Mezzanine Trust III, statutory business trust di diritto
statunitense, con sede in 11100 Santa Monica Blvd., Suite 2000, Los Angeles,
California,

15 of 35



--------------------------------------------------------------------------------

U.S.A.; TCW/Crescent Mezzanine Partners III Netherlands, L.P., limited
partnership di diritto statunitense, con sede in 11100 Santa Monica Blvd., Suite
2000, Los Angeles, California, U.S.A.; Green Equity Investors III, L.P., limited
partnership di diritto statunitense, con sede in 11100 Santa Monica Blvd., Suite
2000, Los A ngeles, California, U.S.A.; Green Equity Investors Side III, L.P.,
limited partnership di diritto statunitense, con sede in 11100 Santa Monica
Blvd., Suite 2000, Los Angeles, California, U.S.A. (i "Creditori Pignoratizi"),

ai sensi del contratto di pegno di primo grado (come modificato in data 3 marzo
2003 dall'accordo denominato Italian Supplement to the Reimbursement Pledge
Agreement concluso negli Stati Uniti d'America attraverso scambio di
corrispondenza) del 21 dicembre 2001 (il "Contratto di Pegno") tra MEMC
Electronic Materials Inc., società di diritto statunitense, con sede legale c/o
The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware, U.S.A, in qualità di costituente il pegno, e CITICORP USA,
Inc., società di diritto statunitense, con sede legale a 2 Penns Way, Suite 200,
New Castle, Delaware, U.S.A., ed agente in qualità di Collateral Agent (come
definito nel Contratto di Pegno), sia in nome proprio sia in nome e per conto
dei Creditori Pignoratizi (indicati sopra e definiti nel Contratto di Pegno
quali Secured Parties). Le 42.250.000 azioni ordinarie della MEMC Electronic
Materia ls S.p.A. (la "Società") rappresentate dal presente certificato
azionario n. 64 (il "Certificato") sono girate in pegno a favore dei Creditori
Pignoratizi a garanzia dell'integrale adempimento delle obbligazioni denominate
Reimbursement Obligations (quali definite nel Contratto di Pegno), ivi incluse
quelle derivanti dallo stesso Contratto di Pegno, dal Reimbursement Agreement e
dagli altri Reimbursement Documents (come ivi definiti).

I diritti di voto, i diritti amministrativi connessi e il diritto a percepire i
dividendi inerenti alle azioni costituite in pegno e rappresentate dal
Certificato sono regolati dalla Sezione 5 del Contratto di Pegno.

Si dà atto che, ai sensi del Contratto di Pegno, il presente diritto reale di
garanzia è di pari grado e conferisce gli stessi diritti del diritto di pegno di
primo grado creato in pari data e che sarà annotato sul Certificato ai sensi del
contratto di pegno denominato (nel Contratto di Pegno) Bank Revolver Pledge
Agreement, come modificato dal Bank Revolver Italian Supplement (come definito
nel Contratto di Pegno) del 3 marzo 2003. Pertanto, il Collateral Agent, oltre a
custodire il Certificato nell'interesse e per conto dei Creditori Pignoratizi
(definiti nel Contratto di Pegno quali Secured Parties), inclusi i loro
successori e aventi causa e i Nuovi Creditori Pignoratizi (definiti quali New
Secured Parties nel Contratto di Pegno), verrà a detenere in custodia il
Certificato anche nell'interesse e per conto dei creditori pignoratizi di cui al
Bank Revolver Pledge Agreement, una volta perfezionate le rela tive formalità.

Si dà altresì atto che, ai sensi del Contratto di Pegno, i Creditori Pignoratizi
hanno dato mandato a CITICORP USA, Inc. quale Collateral Agent, a fare quanto
necessario affinchè la Società annoti sul Certificato sia il trasferimento del
presente pegno di primo grado a favore di ogni successore o avente causa dei
Creditori Pignoratizi sia l'estensione del presente pegno di primo grado a
favore di nuovi soggetti che risultino creditori di MEMC Electronic Materials,
Inc. in base a quanto previsto nel Contratto di Pegno (ivi definiti quali New
Secured Parties), in entrambi i casi con pari grado e diritti rispetto alla
garanzia reale costituita a favore dei Creditori Pignoratizi di cui alla
presente girata.

Luogo e Data ____________________________________
MEMC Electronic Materials, Inc.

[Autentica notarile e Apostille]

16 of 35



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT A

Text of the endorsement of the security interest to be inscribed on the pledged
certificate of MEMC Electronic Materials, S.p.A.

The shares represented by this share certificate are pledged in favour of:

Citicorp USA, Inc, a company incorporated under the laws of the United States of
America, with registered office at 2 Penns Way, Suite 200, New Castle, Delaware,
U.S.A.; TPG Partners III, L.P., a limited partnership incorporated under the
laws of the United States of America, with registered office c/o The Corporation
Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington,
Delaware, U.S.A.; TPG Parallel III, L.P., a limited partnership incorporated
under the laws of the United States of America, with registered office c/o The
Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware, U.S.A.; TPG Investors III, L.P., a limited partnership
incorporated under the laws of the United States of America, with registered
office c/o The Corporation Trust Company, Corporation Trust Center, 1209 Orange
Street, Wilmington, Delaware, U.S.A.; TPG Dutch Parallel III, C.V., a company
incorporated under the laws of the United States of America, with regi stered
office in Herengracht 548, 1017 CG Amsterdam, The Netherlands; T3 Partners,
L.P., a limited partnership incorporated under the laws of the United States of
America, with registered office c/o The Corporation Trust Company, Corporation
Trust Center, 1209 Orange Street, Wilmington, Delaware, U.S.A.; T3 Parallel,
L.P., a limited partnership incorporated under the laws of the United States of
America, with registered office c/o The Corporation Trust Company, Corporation
Trust Center, 1209 Orange Street, Wilmington, Delaware, U.S.A.; T3 Investors,
L.P., a limited partnership incorporated under the laws of the United States of
America, with registered office c/o The Corporation Trust Company, Corporation
Trust Center, 1209 Orange Street, Wilmington, Delaware, U.S.A.; T3 Dutch
Parallel, C.V., a limited partnership incorporated under the laws of the United
States of America, with registered office in Herengracht 548, 1017 CG Amsterdam,
The Netherlands; T3 Partners I I, L.P., a limited partnership incorporated under
the laws of the United States of America, with registered office c/o The
Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware, U.S.A.; T3 Parallel II, L.P., a limited partnership
incorporated under the laws of the United States of America, with registered
office c/o The Corporation Trust Company, Corporation Trust Center, 1209 Orange
Street, Wilmington, Delaware, U.S.A; FOF Partners III, L.P., a limited
partnership incorporated under the laws of the United States of America, with
registered office c/o The Corporation Trust Company, Corporation Trust Center,
1209 Orange Street, Wilmington, Delaware, U.S.A; FOF Partners III-B, L.P., a
limited partnership incorporated under the laws of the United States of America,
with registered office c/o The Corporation Trust Company, Corporation Trust
Center, 1209 Orange Street, Wilmington, Delaware, U.S.A; TCW/Crescent Mezzanine
Partners III, L.P., a limited partnership i ncorporated under the laws of the
United States of America, with registered office at 11100 Santa Monica Blvd.,
Suite 2000 Los Angeles, California, U.S.A.; TCW/Crescent Mezzanine Trust III,
statutory business trust incorporated under the laws of the United States of
America, with registered office at 11100 Santa Monica Blvd., Suite 2000 Los
Angeles, California, U.S.A.; TCW/Crescent Mezzanine Partners III Netherlands,
L.P., a limited partnership incorporated under the laws of the United States of
America, with registered office at 11100 Santa Monica Blvd., Suite 2000 Los
Angeles, California, U.S.A.; Green Equity Investors III, L.P., a limited
partnership incorporated under the laws of the United States of America, with
registered office at 11100 Santa Monica Blvd., Suite 2000 Los Angeles,
California, U.S.A. (the "Secured Parties"),

pursuant to the first degree deed of pledge (as amended on March 3, 2003, by the
Italian Supplement to the Reimbursement Pledge Agreement executed in the United
States of America by way of exchange of

17 of 35



--------------------------------------------------------------------------------

correspondence) dated December 21, 2001 (the "Deed of Pledge") by and between
MEMC Electronic Materials, Inc., a company incorporated under the laws of the
United States of America, with registered office c/o The Corporation Trust
Company, Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware,
U.S.A, as pledgor, CITICORP USA, Inc., a company incorporated under the laws of
the United States of America, with registered office at 2 Penns Way, Suite 200,
New Castle, Delaware, U.S.A., acting, in its capacity as Collateral Agent (as
defined in the Pledge Agreement), in its own name and in the name and on behalf
of the Secured Parties (specified above and defined in the Deed of Pledge
"Secured Parties"). The 42,250,000 ordinary shares of MEMC Electronic Materials
S.p.A. (the "Company") represented by this share certificate no. 64 (the
"Certificate") are hereby pledged in favor of the Secured Parties as security
for the full payment and performance of the obligations entitled Reimbursement
Obligations (as defined in the Deed of Pledge), including those derived from the
Deed of Pledge itself, the Reimbursement Agreement and the other Reimbursement
Documents (as defined in the Reimbursement Agreement).

The voting rights, the relating administrative rights and the right to receive
dividends attached to the pledged shares represented by the Certificate are
governed by Section 5 of the Pledge Agreement.

It is acknowledged that, pursuant to the Deed of Pledge, this security interest
ranks pari passu with and grants the same rights of the first degree pledge of
even date which shall be annotated on the Certificate pursuant to the deed of
pledge denominated (in the Deed of Pledge) Bank Revolver Pledge Agreement, as
supplemented by the Bank Revolver Italian Supplement (as defined in the Deed of
Pledge) dated March 3, 2003. Thus, the Collateral Agent, in addition to holding
the Certificate in custody in the interest and on behalf of the Secured Parties,
including their successors or assignees as well as any New Secured Party, shall
start to hold the Certificate in custody also in the interest and on behalf of
the secured parties under the Bank Revolving Credit Agreement (as defined in the
Deed of Pledge), once the relevant formalities have been perfected.

It is also acknowledged that, pursuant to the Deed of Pledge, the Secured
Parties instructed CITICORP USA, Inc., as Collateral Agent, to take all
necessary steps to have the Company annotating on the Certificate both the
transfer of this first degree pledge in favor of each successor or assignee of
the Secured Parties and the extension of this first degree pledge for the
benefit any new party who may become a creditor of MEMC Electronic Materials,
Inc. pursuant to the Deed of Pledge (defined New Secured Parties in the Deed of
Pledge), by way of this endorsement, in either case pari passu with and with the
same rights attached to the security interest hereby created in favor of the
Secured Parties.

Luogo e Data ____________________________________
MEMC Electronic Materials, Inc.

 

Notarization and Apostille

--------------------------------------------------------------------------------

EXHIBIT B

Testo dell'annotazione del pegno da apporre sul libro soci della MEMC Electronic
Materials S.p.A.

Si prende e si da atto che le 42.250.000 azioni della Società rappresentate dal
certificato azionario n. 64

18 of 35



--------------------------------------------------------------------------------

sono girate in pegno a favore di:

Citicorp USA, Inc., società di diritto statunitense, con sede a 2 Penns Way,
Suite 200, New Castle, Delaware, U.S.A.; TPG Partners III, L.P., limited
partnership di diritto statunitense con sede c/o The Corporation Trust Company,
Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware, U.S.A.; TPG
Parallel III, L.P., limited partnership di diritto statunitense con sede c/o The
Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware, U.S.A.; TPG Investors III, L.P., limited partnership di
diritto statunitense con sede c/o The Corporation Trust Company, Corporation
Trust Center, 1209 Orange Street, Wilmington, Delaware, U.S.A.; TPG Dutch
Parallel III, C.V., società di diritto olandese, con sede in Herengracht 548,
1017 CG Amsterdam, Olanda; T3 Partners, L.P., limited partnership di diritto
statunitense, con sede c/o The Corporation Trust Company, Corporation Trust
Center, 1209 Orange Street, Wilmington, Delaware, U.S.A.; T3 Parallel, L.P.,
limited partnership di diritto statunitense, con sede c/o The Corporation Trust
Company, Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware,
U.S.A.; T3 Investors, L.P., limited partnership di diritto statunitense, con
sede c/o The Corporation Trust Company, Corporation Trust Center, 1209 Orange
Street, Wilmington, Delaware, U.S.A.; T3 Dutch Parallel, C.V., società di
diritto olandese, con sede a Herengracht 548, 1017 CG Amsterdam, Olanda; T3
Partners II, L.P., limited partnership di diritto statunitense, con sede c/o The
Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware, U.S.A.; T3 Parallel II, L.P., limited partnership di
diritto statunitense, con sede c/o The Corporation Trust Company, Corporation
Trust Center, 1209 Orange Street, Wilmington, Delaware, U.S.A; FOF Partners III,
L.P., limited partnership di diritto statunitense, con sede c/o The Corporation
Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington,
Delaware, U.S.A; FOF Partners III-B, L.P., limited partnership di diritto
statunitense, con sede c/o The Corporation Trust Company, Corporation Trust
Center, 1209 Orange Street, Wilmington, Delaware, U.S.A; TCW/Crescent Mezzanine
Partners III, L.P., limited partnership di diritto statunitense, con sede in
11100 Santa Monica Blvd., Suite 2000 Los Angeles, California, U.S.A.;
TCW/Crescent Mezzanine Trust III, statutory business trust di diritto
statunitense, con sede in 11100 Santa Monica Blvd., Suite 2000, Los Angeles,
California, U.S.A.; TCW/Crescent Mezzanine Partners III Netherlands, L.P.,
limited partnership di diritto statunitense, con sede in 11100 Santa Monica
Blvd., Suite 2000, Los Angeles, California, U.S.A.; Green Equity Investors III,
L.P., limited partnership di diritto statunitense, con sede in 11100 Santa
Monica Blvd., Suite 2000, Los Angel es, California, U.S.A.; Green Equity
Investors Side III, L.P., limited partnership di diritto statunitense, con sede
in 11100 Santa Monica Blvd., Suite 2000, Los Angeles, California, U.S.A. (i
"Creditori Pignoratizi"),

ai sensi del contratto di pegno di primo grado (come modificato in data 3 marzo
2003 dall'accordo denominato Italian Supplement to the Reimbursement Pledge
Agreement concluso negli Stati Uniti d'America attraverso scambio di
corrispondenza) del 21 dicembre 2001 (il "Contratto di Pegno") tra il socio
unico MEMC Electronic Materials Inc., società di diritto statunitense, con sede
legale c/o The Corporation Trust Company, Corporation Trust Center, 1209 Orange
Street, Wilmington, Delaware, U.S.A, in qualità di costituente il pegno, e
CITICORP USA, Inc., società di diritto statunitense con sede legale a 2 Penns
Way, Suite 200, New Castle, Delaware, U.S.A., ed agente in qualità di Collateral
Agent (come definito nel Contratto di Pegno), sia in nome proprio sia in nome e
per conto dei Creditori Pignoratizi (sopra indicati e definiti nel Contratto di
Pegno quali Secured Parties). Le 42.250.000 azioni della Società rappresentate
dal certificat o azionario n. 64 (il "Certificato") sono girate in pegno a
favore dei Creditori Pignoratizi a garanzia dell'integrale adempimento delle
obbligazioni denominate Reimbursement Obligations (quali definite nel Contratto
di Pegno), ivi incluse quelle derivanti dallo stesso Contratto di Pegno, dal
Reimbursement Agreement e dagli altri Reimbursement Documents (come ivi
definiti).

I diritti di voto, i diritti amministrativi connessi e il diritto a percepire i
dividendi inerenti alle azioni

19 of 35



--------------------------------------------------------------------------------

costituite in pegno e rappresentate dal Certificato sono regolati dalla Sezione
5 del Contratto di Pegno.

Si dà atto che, ai sensi del Contratto di Pegno, il presente diritto reale di
garanzia è di pari grado e conferisce gli stessi diritti del diritto di pegno di
primo grado creato in pari data e che sarà annotato sul Certificato nonchè su
questo libro soci ai sensi del contratto di pegno denominato (nel Contratto di
Pegno) Bank Revolver Pledge Agreement, come modificato dal Bank Revolver Italian
Supplement (come definito nel Contratto di Pegno) del 3 marzo 2003. Pertanto, il
Collateral Agent, oltre a ricevere in custodia il Certificato nell'interesse e
per conto dei Creditori Pignoratizi (definiti nel Contratto di Pegno Secured
Parties), inclusi i loro successori e aventi causa e i Nuovi Creditori
Pignoratizi (definiti quali New Secured Parties nel Contratto di Pegno), verrà a
detenere in custodia il Certificato anche nell'interesse e per conto dei
creditori pignoratizi di cui al Bank Revolver Pledge Agreement, una volta
perfezionate tali formalità.

Si dà altresì atto che, ai sensi del Contratto di Pegno, i Creditori Pignoratizi
hanno dato mandato a CITICORP USA, INC., quale Collateral Agent, a fare quanto
necessario affinché la Società annoti sul Certificato sia il trasferimento del
presente pegno di primo grado a favore di ogni successore o avente causa dei
Creditori Pignoratizi sia l'estensione del presente pegno di primo grado a
favore di nuovi soggetti che risultino creditori del socio MEMC Electronic
Materials, Inc. in base a quanto previsto nel Contratto di Pegno (ivi definiti
quali New Secured Parties), in entrambi i casi con pari grado e diritti rispetto
alla garanzia reale costituita a favore dei Creditori Pignoratizi di cui alla
presente annotazione.

Luogo e Data ____________________________________
Un Amministratore

 

--------------------------------------------------------------------------------

EXHIBIT B

Text of the annotation of the pledge in the shareholders' book of MEMC
Electronic Materials S.p.A.

It is hereby acknowledged that the 42.250.000 ordinary shares of the Company
represented by share certificate no. 64 are hereby pledged in favour of:

Citicorp USA, Inc, a company incorporated under the laws of the United States of
America, with registered office at 2 Penns Way, Suite 200, New Castle, Delaware,
U.S.A.; TPG Partners III, L.P., with registered office c/o The Corporation Trust
Company, Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware,
U.S.A.; TPG Parallel III, L.P., with registered office c/o The Corporation Trust
Company, Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware,
U.S.A.; TPG Investors III, L.P., with registered office c/o The Corporation
Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington,
Delaware, U.S.A.; TPG Dutch Parallel III, C.V., a company incorporated under the
laws of The Netherlands, with registered office in Herengracht 548, 1017 CG
Amsterdam, The Netherlands; T3 Partners, L.P., a limited partnership
incorporated under the laws of the United States of America, with registered
office c/o The Corporation Trust Company, Corporation Tr ust Center, 1209 Orange
Street, Wilmington, Delaware, U.S.A.; T3 Parallel, L.P., a limited partnership
incorporated under the laws of the United States of America, with

20 of 35



--------------------------------------------------------------------------------

registered office c/o The Corporation Trust Company, Corporation Trust Center,
1209 Orange Street, Wilmington, Delaware, U.S.A.; T3 Investors, L.P., a limited
partnership incorporated under the laws of the United States of America, with
registered office c/o The Corporation Trust Company, Corporation Trust Center,
1209 Orange Street, Wilmington, Delaware, U.S.A.; T3 Dutch Parallel, C.V., a
limited partnership incorporated under the laws of the United States of America,
with registered office in Herengracht 548, 1017 CG Amsterdam, The Netherlands;
T3 Partners II, L.P., a limited partnership incorporated under the laws of the
United States of America, with registered office c/o The Corporation Trust
Company, Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware,
U.S.A.; T 3 Parallel II, L.P., a limited partnership incorporated under the laws
of the United States of America, with registered office c/o The Corporation
Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington,
Delaware, U.S.A; FOF Partners III, L.P., a limited partnership incorporated
under the laws of the United States of America, with registered office c/o The
Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware, U.S.A; FOF Partners III-B, L.P., a limited partnership
incorporated under the laws of the United States of America, with registered
office c/o The Corporation Trust Company, Corporation Trust Center, 1209 Orange
Street, Wilmington, Delaware, U.S.A; TCW/Crescent Mezzanine Partners III, L.P.,
a limited partnership incorporated under the laws of the United States of
America, with registered office in 11100 Santa Monica Blvd., Suite 2000 Los
Angeles, California, U.S.A.; TCW/Crescent Mezzanine Trust III, statutory
business trust in corporated under the laws of the United States of America,
with registered office in 11100 Santa Monica Blvd., Suite 2000 Los Angeles,
California, U.S.A.; TCW/Crescent Mezzanine Partners III Netherlands, L.P., a
limited partnership incorporated under the laws of the United States of America,
with registered office in 11100 Santa Monica Blvd., Suite 2000 Los Angeles,
California, U.S.A.; Green Equity Investors III, L.P., a limited partnership
incorporated under the laws of the United States of America, with registered
office in 11100 Santa Monica Blvd., Suite 2000 Los Angeles, California, U.S.A.;
Green Equity Investors Side III, L.P., a limited partnership incorporated under
the laws of the United States of America, with registered office in 11100 Santa
Monica Blvd., Suite 2000 Los Angeles, California, U.S.A. (the "Secured
Parties"),

pursuant to the first degree deed of pledge (as amended on March 3, 2003, by the
Italian Supplement to the Reimbursement Pledge Agreement executed in the United
States of America by way of exchange of correspondence) dated December 21, 2001
(the "Deed of Pledge") by and between the sole shareholder MEMC Electronic
Materials, Inc., a company incorporated under the laws of the United States of
America, with registered office c/o The Corporation Trust Company, Corporation
Trust Center, 1209 Orange Street, Wilmington, Delaware, U.S.A, as pledgor,
CITICORP USA, Inc., a company incorporated under the laws of the United States
of America, with registered office at 2 Penns Way, Suite 200, New Castle,
Delaware, U.S.A. and acting, in its capacity as Collateral Agent (as defined in
the Deed of Pledge), in its own name and in the name and on behalf of the
Secured Parties (specified above and defined in the Pledge Agreement "Secured
Parties"). The 42.250.000 Company's shares represented by this share c
ertificate no. 64 (the "Certificate") are hereby pledged in favor of the Secured
Parties as security for the full payment and performance of the obligations
entitled Reimbursement Obligations (as defined in the Deed of Pledge), including
those derived from the Deed of Pledge itself, the Reimbursement Credit Agreement
and the other Reimbursement Documents (as defined in the Reimbursement Credit
Agreement).

The voting rights, the relating administrative rights and the right to receive
dividends attached to the pledged shares represented by the Certificate are
governed by Section 5 of the Deed of Pledge.

It is acknowledged that, pursuant to the Deed of Pledge, this security interest
ranks pari passu with and grants the same rights attached to the first degree
pledge created on even date and that shall be annotated on the Certificate as
well as on this Shareholders' Book pursuant to a pledge agreement defined, under
the Deed of Pledge, Bank Revolver Pledge Agreement, as supplemented by the
Reimbursement Italian Supplement dated March 3, 2003. Thus, the Collateral
Agent, in addition to holding the Certificate in the interest and on behalf of
the Secured Parties, including their successors or assignees as well as any New
Secured Party (as defined in the Deed of Pledge) shall start to hold the
Certificate in custody also

21 of 35



--------------------------------------------------------------------------------

in the interest and on behalf of the secured parties under the Bank Revolver
Pledge Agreement mentioned above once that the relevant formalities have been
complied with.

It is also acknowledged that, pursuant to the Deed of the Pledge, the Secured
Parties instructed CITICORP USA, Inc., as Collateral Agent, to take all
necessary steps to have the Company inscribing on the Certificate both the
transfer of this first degree pledge in favor of each successor or assignee of
the Secured Parties and the extension of this first degree pledge for the
benefit any new party who may become a creditor of MEMC Electronic Materials,
Inc. pursuant to the Deed of Pledge (defined New Secured Parties in the Deed of
Pledge), in either case pari passu with and with the same rights attached to the
security interest hereby created in favor of the Secured Parties.

  

Place, Date __________________________________
A Director

--------------------------------------------------------------------------------

EXHIBIT C

Testo dell'annotazione del pegno da apporre, al momento della loro emissione,
sui certificati rappresentativi delle Nuove Azioni della MEMC Electronic
Materials, S.p.A.

Ai sensi delle Sezioni 1 e 2 del contratto di pegno di primo grado (come
modificato in data 3 marzo 2003 dall'accordo denominato Italian Supplement to
the Reimbursement Pledge Agreement concluso negli Stati Uniti d'America
attraverso scambio di corrispondenza) del 21 dicembre 2001 (il "Contratto di
Pegno") tra MEMC Electronic Materials, Inc., società di diritto statunitense,
con sede legale c/o The Corporation Trust Company, Corporation Trust Center,
1209 Orange Street, Wilmington, Delaware, U.S.A, in qualità di costituente il
pegno, e CITICORP USA, Inc., società di diritto statunitense con sede legale a 2
Penns Way, Suite 200, New Castle, Delaware, U.S.A., ed agente, in qualità di
Collateral Agent (come definito nel Contratto di Pegno), sia in nome proprio sia
in nome e per conto dei Creditori Pignoratizi, le n. [ ] azioni di nuova
emissione della MEMC Electronic Materials S.p.A. (la "Società") rappresentate
dal presente certificato azi onario [ ] (rispettivamente, le "Nuove Azioni",
ovvero le New Shares, come definite nel Contratto di Pegno, ed il "Nuovo
Certificato") sono costituite in pegno da MEMC Electronic Materials, Inc., in
favore di:

Citicorp USA, Inc., società di diritto statunitense, con sede a 2 Penns Way,
Suite 200, New Castle, Delaware, U.S.A.; TPG Partners III, L.P., limited
partnership di diritto statunitense con sede c/o The Corporation Trust Company,
Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware, U.S.A.; TPG
Parallel III, L.P., limited partnership di diritto statunitense con sede c/o The
Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware, U.S.A.; TPG Investors III, L.P., limited partnership di
diritto statunitense con sede c/o The Corporation Trust Company, Corporation
Trust Center, 1209 Orange Street, Wilmington, Delaware, U.S.A.; TPG Dutch
Parallel III, C.V., società di diritto olandese, con sede in Herengracht 548,
1017 CG Amsterdam, Olanda; T3 Partners, L.P., limited partnership di diritto
statunitense, con sede c/o The Corporation Trust Company, Corporation Trust
Center, 1209 Orange Street, Wilmington , Delaware, U.S.A.; T3 Parallel, L.P.,
limited partnership di diritto statunitense, con sede c/o The Corporation Trust
Company, Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware,
U.S.A.; T3 Investors, L.P., limited partnership di diritto statunitense, con
sede c/o The Corporation Trust Company, Corporation Trust Center, 1209 Orange
Street, Wilmington, Delaware, U.S.A.; T3 Dutch Parallel, C.V., società di
diritto olandese, con sede a Herengracht 548, 1017 CG Amsterdam, Olanda; T3
Partners II, L.P., limited partnership di diritto statunitense, con sede c/o The
Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware, U.S.A.; T3 Parallel II, L.P., limited partnership di
diritto statunitense, con sede c/o The Corporation Trust Company, Corporation
Trust Center, 1209 Orange Street, Wilmington, Delaware, U.S.A; FOF Partners III,
L.P., limited partnership di diritto statunitense, con sede c/o The Co rporation
Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington,
Delaware, U.S.A; FOF Partners III-B, L.P., limited partnership di diritto
statunitense, con sede c/o The Corporation Trust Company, Corporation Trust

22 of 35



--------------------------------------------------------------------------------

Center, 1209 Orange Street, Wilmington, Delaware, U.S.A; TCW/Crescent Mezzanine
Partners III, L.P., limited partnership di diritto statunitense, con sede in
11100 Santa Monica Blvd., Suite 2000 Los Angeles, California, U.S.A.;
TCW/Crescent Mezzanine Trust III, statutory business trust di diritto
statunitense, con sede in 11100 Santa Monica Blvd., Suite 2000, Los Angeles,
California, U.S.A.; TCW/Crescent Mezzanine Partners III Netherlands, L.P.,
limited partnership di diritto statunitense, con sede in 11100 Santa Monica
Blvd., Suite 2000, Los Angeles, California, U.S.A.; Green Equity Investors III,
L.P., limited partnership di diritto statunitense, con sede in 11100 Santa
Monica Blvd., Suite 2000, Los Angeles, California, U.S.A.; Green Equ ity
Investors Side III, L.P., limited partnership di diritto statunitense, con sede
in 11100 Santa Monica Blvd., Suite 2000, Los Angeles, California, U.S.A. (i
"Creditori Pignoratizi"),

a garanzia dell'integrale adempimento delle obbligazioni denominate
Reimbursement Obligations (come definite nel Contratto di Pegno) ivi incluse
quelle derivanti dallo stesso Contratto di Pegno, dal Reimbursement Agreement e
dagli altri Reimbursement Documents (come ivi definiti).

I diritti di voto, i diritti amministrativi connessi e il diritto a percepire i
dividendi inerenti alle Nuove Azioni costituite in pegno e rappresentate dal
Nuovo Certificato sono regolati dalla Sezione 5 del Contratto di Pegno.

Si prende e si da atto che, secondo quanto previsto nella Sezione 1 del
Contratto di Pegno, le Azioni della Società complessivamente date in pegno (ivi
incluse le Nuove Azioni costituite in pegno) non eccedono il 65 % del capitale
sociale della Società.

Si dà atto che, ai sensi del Contratto di Pegno, il presente diritto reale di
garanzia è di pari grado e conferisce gli stessi diritti del diritto di pegno di
primo grado creato in pari data e che sarà annotato sul Nuovo Certificato ai
sensi del contratto di pegno denominato (ai sensi del Contratto di Pegno) Bank
Revolver Pledge Agreement, come modificato dal Bank Revolver Italian Supplement
(come definito nel Contratto di Pegno) del 3 marzo 2003. Pertanto, il Collateral
Agent, oltre a custodire il Nuovo Certificato, ricevuto direttamente dalla
Società, nell'interesse e per conto dei Creditori Pignoratizi (definiti nel
Contratto di Pegno quali Secured Parties), inclusi i loro successori e aventi
causa, e i Nuovi Creditori Pignoratizi (definiti quali New Secured Parties nel
Contratto di Pegno), verrà a detenere in custodia il Nuovo Certificato anche
nell'interesse e per conto dei creditori pignoratizi di cui al Bank Re volver
Pledge Agreement, una volta perfezionate tali formalità

Si dà altresì atto che, ai sensi del Contratto di Pegno, i Creditori Pignoratizi
hanno dato mandato a CITICORP USA, Inc., quale Collateral Agent, a fare quanto
necessario affinché la Società annoti sul Nuovo Certificato sia il trasferimento
del presente pegno di primo grado a favore di ogni successore o avente causa dei
Creditori Pignoratizi sia l'estensione del presente pegno di primo grado a
favore di nuovi soggetti che risultino creditori di MEMC Electronic Materials,
Inc. in base a quanto previsto nel Contratto di Pegno (ivi definiti quali New
Secured Parties), in entrambi i casi con pari grado e diritti rispetto alla
garanzia reale costituita a favore dei Creditori Pignoratizi di cui alla
presente annotazione.

Luogo e Data ____________________________________Un Amministratore


23 of 35



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT C

Text of the annotation of the pledge to be inscribed, upon their issuance, on
the share certificates representing New Shares of MEMC Electronic Materials,
S.p.A.

Pursuant to Section 1 and 2 of the first degree deed of pledge (as amended on
March 3, 2003 by the Italian Supplement to the Reimbursement Pledge Agreement
executed in the United States of America by way of exchange of correspondence)
dated December 21, 2001 (the "Deed of Pledge") by and between MEMC Electronic
Materials, Inc., a company incorporated under the laws of the United States of
America, with registered office c/o The Corporation Trust Company, Corporation
Trust Center, 1209 Orange Street, Wilmington, Delaware, U.S.A., as pledgor,
CITICORP USA, Inc., a company incorporated under the laws of the United States
of America, with registered office at 2 Penns Way, Suite 200, New Castle,
Delaware, U.S.A., acting in its capacity as Collateral Agent (as defined
therein), in its own name and in the name and on behalf of the Secured Parties
(as defined hereinafter), the n. .[ ] newly issued shares of MEMC Electronic
Materials S.p.A. (the "Company") represented by this share certi ficate no.[ ]
(respectively, the "New Shares", as defined in the Deed of Pledge and the "New
Certificate") are pledged by MEMC Electronic Materials, Inc., in favor of:

 

Citicorp USA, Inc, a company incorporated under the laws of the United States of
America, with registered office at 2 Penns Way, Suite 200, New Castle, Delaware,
U.S.A.; TPG Partners III, L.P., a limited partnership incorporated under the
laws of the United States of America, with registered office c/o The Corporation
Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington,
Delaware, U.S.A.; TPG Parallel III, L.P., a limited partnership incorporated
under the laws of the United States of America, with registered office c/o The
Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware, U.S.A.; TPG Investors III, L.P., a limited partnership
incorporated under the laws of the United States of America, with registered
office c/o The Corporation Trust Company, Corporation Trust Center, 1209 Orange
Street, Wilmington, Delaware, U.S.A.; TPG Dutch Parallel III, C.V., a company
incorporated under the laws of The Netherlands, w ith registered office in
Herengracht 548, 1017 CG Amsterdam, The Netherlands; T3 Partners, L.P., a
limited partnership incorporated under the laws of the United States of America,
with registered office c/o The Corporation Trust Company, Corporation Trust
Center, 1209 Orange Street, Wilmington, Delaware, U.S.A.; T3 Parallel, L.P., a
limited partnership incorporated under the laws of the United States of America,
with registered office c/o The Corporation Trust Company, Corporation Trust
Center, 1209 Orange Street, Wilmington, Delaware, U.S.A.; T3 Investors, L.P., a
limited partnership incorporated under the laws of the United States of America,
with registered office c/o The Corporation Trust Company, Corporation Trust
Center, 1209 Orange Street, Wilmington, Delaware, U.S.A.; T3 Dutch Parallel,
C.V., a company incorporated under the laws of The Netherlands, with registered
office in Herengracht 548, 1017 CG Amsterdam, The Netherlands; T3 Partners II,
L.P. , a limited partnership incorporated under the laws of the United States of
America, with registered office c/o The Corporation Trust Company, Corporation
Trust Center, 1209 Orange Street, Wilmington,

24 of 35



--------------------------------------------------------------------------------

Delaware, U.S.A.; T3 Parallel II, L.P., a limited partnership incorporated under
the laws of the United States of America, with registered office c/o The
Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware, U.S.A; FOF Partners III, L.P., a limited partnership
incorporated under the laws of the United States of America, with registered
office c/o The Corporation Trust Company, Corporation Trust Center, 1209 Orange
Street, Wilmington, Delaware, U.S.A; FOF Partners III-B, L.P., a limited
partnership incorporated under the laws of the United States of America, with
registered office c/o The Corporation Trust Company, Corporation Trust Center,
1209 Orange Street, Wilmington, Delaware, U.S.A; TCW/Crescent Mezzanine Partners
III, L.P., a limited partnership incorporated under the laws of the United
States of America, with registered office in 11100 Santa Monica Blvd., Suite
2000 Los Angeles, California, U.S.A.; TCW/Crescent Mezzanine Trust III,
statutory business trust incorporated under the laws of the United States of
America, with registered office in 11100 Santa Monica Blvd., Suite 2000 Los
Angeles, California, U.S.A.; TCW/Crescent Mezzanine Partners III Netherlands,
L.P., a limited partnership incorporated under the laws of the United States of
America, with registered office in 11100 Santa Monica Blvd., Suite 2000 Los
Angeles, California, U.S.A.; Green Equity Investors III, L.P., a limited
partnership incorporated under the laws of the United States of America, with
registered office in 11100 Santa Monica Blvd., Suite 2000, Los Angeles,
California, U.S.A.; Green Equity Investors Side III, L.P., a limited partnership
incorporated under the laws of the United States of America, with registered
office in 11100 Santa Monic a Blvd., Suite 2000, Los Angeles, California,
U.S.A.(the "Secured Parties"),

as security for the full payment and performance of the Reimbursement
Obligations (as defined in the Deed of Pledge), including those obligations
arising from the Deed of Pledge itself, the Reimbursement Agreement and the
other Reimbursement Documents.

The voting rights, the relating administrative rights and the right to receive
dividends in connection with the pledged New Shares and represented by the New
Certificate are governed by Section 5 of the Deed of Pledge.

It is acknowledged that, in accordance with Section 1 of the Deed of Pledge, the
Shares of the Company pledged as a whole (including the pledged New Shares) in
favor of the Secured Parties do not exceed 65 % of the share capital of the
Company.

It is acknowledged that, pursuant to the Deed of Pledge, this security interest
ranks pari passu with and grants the same rights of the first degree security
interest created on even date and that shall be annotated on the New Certificate
pursuant to a pledge agreement named, under the Deed of Pledge, Bank Revolver
Pledge Agreement, as supplemented by the Bank Revolver Italian Supplement dated
March 3, 2003. Thus, the Collateral Agent, in addition to holding in custody the
New Certificate received directly from the Company in the interest of and on
behalf of the Secured Parties including their successors and assign or assignees
as well as any New Secured Parties (as defined in the Deed of Pledge), shall
start to hold in custody the New Certificate also in the interest of and on
behalf of the secured parties under the Bank Revolver Credit Agreement once that
the relevant formalities have been complied with.

It is also acknowledged that, pursuant to the Deed of Pledge, the Secured
Parties instructed CITICORP USA, Inc., as Collateral Agent, to annotate on the
New Certificate the transfer of this first degree security interest in favor of
any successor or assignee of the Secured Parties and the extension of this first
degree security interest in favor of any new party who may become a creditor of
MEMC Electronic Materials, Inc. pursuant to the Deed of Pledge (such new
creditors are defined New Secured Parties in the Deed of Pledge), in both cases
pari passu with and with the same rights attached to the security interest
created in favor of the Secured Parties referred to in this notation.

 

Place, Date, Notarizatioln __________________________________
A Director


The above security has been annotated in the shareholders' ledger of MEMC
Electronic Materials S.p.A. pursuant to Royal Decree No. 239/42.

25 of 35



--------------------------------------------------------------------------------

 

Place, Date, Notarizatioln __________________________________
A Director

 

--------------------------------------------------------------------------------

EXHIBIT D

Testo dell'annotazione del pegno sulle Nuove Azioni da apporre sul libro soci
della MEMC Electronic Materials S.p.A.

 

Si prende e si dà atto che il socio unico MEMC Electronic Materials, Inc.,
società di diritto statunitense, con sede legale c/o The Corporation Trust
Company, Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware,
Stati Uniti d'America, la quale in data [ ] ha sottoscritto n. [ ] azioni
ordinarie di MEMC Electronic Materials S.p.A. (la "Società") del valore nominale
di Euro 0,48 ciascuna, rappresentate dal certificato azionario n. [ ] (il "Nuovo
Certificato") e corrispondenti, nel complesso, al [ ]% del capitale sociale
della Società (le "Nuove Azioni"), ai sensi della Sezione 1 e 2 del contratto di
pegno di primo grado (come modificato, il 3 marzo 2003 dall'accordo denominato
Italian Supplement to the Reimbursement Pledge Agreement concluso negli Stati
Uniti d'America attraverso scambio di corrispondenza) del 21 dicembre 2001 (il
"Contratto di Pegno"), tra MEMC Electronic Materials, Inc., in qualità di
costituente il pegno, e CITI CORP USA, Inc., società di diritto statunitense,
con sede legale a 2 Penns Way, Suite 200, New Castle, Delaware, U.S.A, ed agente
in qualità di Collateral Agent (come definito nel Contratto di Pegno), sia in
nome proprio sia in nome e per conto dei Creditori Pignoratizi (come di seguito
indicati e definiti nel Contratto di Pegno quali Secured Parties), ha costituito
in pegno le Nuove Azioni rappresentate dal Nuovo Certificato a favore di:

Citicorp USA, Inc., società di diritto statunitense, con sede a 2 Penns Way,
Suite 200, New Castle, Delaware, U.S.A.; TPG Partners III, L.P., limited
partnership di diritto statunitense con sede c/o The Corporation Trust Company,
Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware, U.S.A.; TPG
Parallel III, L.P., limited partnership di diritto statunitense con sede c/o The
Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware, U.S.A.; TPG Investors III, L.P., limited partnership di
diritto statunitense con sede c/o The Corporation Trust Company, Corporation
Trust Center, 1209 Orange Street, Wilmington, Delaware, U.S.A.; TPG Dutch
Parallel III, C.V., società di diritto olandese, con sede in Herengracht 548,
1017 CG Amsterdam, Olanda; T3 Partners, L.P., limited partnership di diritto
statunitense, con sede c/o The Corporation Trust Company, Corporation Trust
Center, 1209 Orange Street, Wilmington , Delaware, U.S.A.; T3 Parallel, L.P.,
limited partnership di diritto statunitense, con sede c/o The Corporation Trust
Company, Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware,
U.S.A.; T3 Investors, L.P., limited partnership di diritto statunitense, con
sede c/o The Corporation Trust Company, Corporation Trust Center, 1209 Orange
Street, Wilmington, Delaware, U.S.A.; T3Dutch Parallel, C.V., società di diritto
olandese, con sede a Herengracht 548, 1017 CG Amsterdam, Olanda; T3 Partners II,
L.P., limited partnership di diritto statunitense, con sede c/o The Corporation
Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington,
Delaware, U.S.A.; T3 Parallel II, L.P., limited partnership di diritto
statunitense, con sede c/o The Corporation Trust Company, Corporation Trust
Center, 1209 Orange Street, Wilmington, Delaware, U.S.A; FOF Partners III, L.P.,
limited partnership di diritto

26 of 35



--------------------------------------------------------------------------------

statunitense, con sede c/o The Corporation Trust Company, Corporation Trust
Center, 1209 Orange Street, Wilmington, Delaware, U.S.A; FOF Partners III-B,
L.P., limited partnership di diritto statunitense, con sede c/o The Corporation
Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington,
Delaware, U.S.A; TCW/Crescent Mezzanine Partners III, L.P., limited partnership
di diritto statunitense, con sede in 11100 Santa Monica Blvd., Suite 2000 Los
Angeles, California, U.S.A.; TCW/Crescent Mezzanine Trust III, statutory
business trust di diritto statunitense, con sede in 11100 Santa Monica Blvd.,
Suite 2000, Los Angeles, California, U.S.A.; TCW/Crescent Mezzanine Partners III
Netherlands, L.P., limited partnership di diritto statunitense, con sede in
11100 Santa Monica Blvd., Suite 2000, Los Angeles, California, U.S.A.; Green
Equity Investors III, L.P., limited partnership di diritto statunitense, con
sede in 11100 Santa Monica Blvd., Suite 2000, Los Angeles, California, U.S.A.;
Green Equity Investors Side III, L.P., limited partnership di diritto
statunitense, con sede in 11100 Santa Monica Blvd., Suite 2000, Los Angeles,
California, U.S.A. (i "Creditori Pignoratizi"),

a garanzia dell'integrale adempimento delle obbligazioni denominate
Reimbursement Obligations (quali definite nel Contratto di Pegno), ivi incluse
quelle derivanti dal Contratto di Pegno, dal Reimbursement Agreement e dagli
altri Reimbursement Documents (come ivi definiti).

I diritti di voto, i diritti amministrativi connessi e il diritto a percepire i
dividendi inerenti alle Nuove Azioni costituite in pegno e rappresentate dal
Nuovo Certificato sono regolati dalla Sezione 5 del Contratto di Pegno.

Si prende e si dà atto che, secondo quanto previsto nella Sezione 1 del
Contratto di Pegno, le Azioni della Società complessivamente date in pegno (ivi
incluse le Nuove Azioni costituite in pegno) non eccedono il 65 % del capitale
sociale della Società.

Si dà atto che, ai sensi del Contratto di Pegno, il presente diritto reale di
garanzia è di pari grado e conferisce gli stessi diritti del diritto di pegno di
primo grado creato in pari data e che sarà annotato sul Nuovo Certificato ai
sensi del contratto di pegno denominato (ai sensi del Contratto di Pegno) Bank
Revolver Pledge Agreement, come modificato dal Bank Revolver Italian Supplement
(come definito nel Contratto di Pegno) del 3 marzo 2003. Pertanto, il Collateral
Agent, oltre a custodire il Nuovo Certificato, ricevuto direttamente dalla
Società, nell'interesse e per conto dei Creditori Pignoratizi (definiti nel
Contratto di Pegno quali Secured Parties), inclusi i loro successori e aventi
causa, e i Nuovi Creditori Pignoratizi (definiti quali New Secured Parties nel
Contratto di Pegno), verrà a detenere in custodia il Nuovo Certificato anche
nell'interesse e per conto dei creditori pignoratizi di cui al Bank Revolver
Pledge Agreement, una volta perfezionate tali formalità.

Si dà altresì atto che, ai sensi del Contratto di Pegno, i Creditori Pignoratizi
hanno dato mandato a Citicorp USA, Inc., quale Collateral Agent, a fare quanto
necessario affinchè la Società annoti sul Nuovo Certificato sia il trasferimento
del presente pegno di primo grado a favore di ogni successore o avente causa dei
Creditori Pignoratizi sia l'estensione del presente pegno di primo grado a
favore di nuovi soggetti che risultino creditori di MEMC Electronic Materials,
Inc. in base a quanto previsto nel Contratto di Pegno (ivi definiti quali New
Secured Parties), in entrambi i casi con pari grado e diritti rispetto alla
garanzia reale costituita a favore dei Creditori Pignoratizi di cui alla
presente annotazione.

Luogo e Data ____________________________________
Un Amministratore

--------------------------------------------------------------------------------

EXHIBIT D

27 of 35



--------------------------------------------------------------------------------

Text of the annotation of the pledge to be inscribed on the share certificates
representing the New Shares on the shareholders' book of MEMC Electronic
Materials S.p.A.

It is acknowledged that the sole shareholder MEMC Electronic Materials, Inc., a
company incorporated under the laws of the United States of America, with
registered office c/o The Corporation Trust Company, Corporation Trust Center,
1209 Orange Street, Wilmington, Delaware, U.S.A. which on [ ] subscribed to [ ]
ordinary shares of MEMC Electronic Materials S.p.A. (the "Company"), with a par
value of Euro 0,48 each, represented by share certificate No. [ ] (the "New
Certificate") and representing, as a whole, [ ] % of the share capital of the
Company (the "New Shares"), pursuant to Section 1 and 2 of the first degree deed
of pledge (as supplemented on March 3, 2003 by the Italian Supplement to the
Reimbursement Pledge Agreement executed in the United States of America by way
of exchange of correspondence) dated December 21, 2001 (the "Deed of Pledge") by
and between MEMC Electronic Materials, Inc., as pledgor, and CITICORP USA, Inc.,
a company incorporated under the laws of the Un ited States of America, with
registered office at 2 Penns Way, Suite 200, New Castle, Delaware, U.S.A and
acting, in its capacity as Collateral Agent (as defined therein), in its own
name and in the name and on behalf of the Secured Parties (as specified
hereinafter) has pledged the New Shares, represented by the New Certificate, in
favor of:

Citicorp USA, Inc, a company incorporated under the laws of the United States of
America, with registered office at 2 Penns Way, Suite 200, New Castle, Delaware,
U.S.A.; TPG Partners III, L.P., a limited partnership incorporated under the
laws of the United States of America, with registered office c/o The Corporation
Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington,
Delaware, U.S.A.; TPG Parallel III, L.P., a limited partnership incorporated
under the laws of the United States of America, with registered office c/o The
Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware, U.S.A.; TPG Investors III, L.P., a limited partnership
incorporated under the laws of the United States of America, with registered
office c/o The Corporation Trust Company, Corporation Trust Center, 1209 Orange
Street, Wilmington, Delaware, U.S.A.; TPG Dutch Parallel III, C.V., a company
incorporated under the laws of The Netherlands, w ith registered office in
Herengracht 548, 1017 CG Amsterdam, The Netherlands; T3 Partners, L.P., a
limited partnership incorporated under the laws of the United States of America,
with registered office c/o The Corporation Trust Company, Corporation Trust
Center, 1209 Orange Street, Wilmington, Delaware, U.S.A.; T3 Parallel, L.P., a
limited partnership incorporated under the laws of the United States of America,
with registered office c/o The Corporation Trust Company, Corporation Trust
Center, 1209 Orange Street, Wilmington, Delaware, U.S.A.; T3 Investors, L.P., a
limited partnership incorporated under the laws of the United States of America,
with registered office c/o The Corporation Trust Company, Corporation Trust
Center, 1209 Orange Street, Wilmington, Delaware, U.S.A.; T3 Dutch Parallel,
C.V., a company incorporated under the laws of The Netherlands, with registered
office in Herengracht 548, 1017 CG Amsterdam, The Netherlands; T3 Partne rs II,
L.P., a limited partnership incorporated under the laws of the United States of
America, with registered office c/o The Corporation Trust Company, Corporation
Trust Center, 1209 Orange Street, Wilmington, Delaware, U.S.A.; T3 Parallel II,
L.P., a limited partnership incorporated under the laws of the United States of
America, with registered office c/o The Corporation Trust Company, Corporation
Trust Center, 1209 Orange Street, Wilmington, Delaware, U.S.A; FOF Partners III,
L.P., a limited partnership incorporated under the laws of the United States of
America, with registered office c/o The Corporation Trust Company, Corporation
Trust Center, 1209 Orange Street, Wilmington, Delaware, U.S.A; FOF Partners
III-B, L.P., a limited partnership incorporated under the laws of the United
States of America, with registered office c/o The Corporation Trust Company,
Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware, U.S.A;
TCW/Crescent Mezzanine Partners II I, L.P., a limited partnership incorporated
under the laws of the United States of America, with registered office in 11100
Santa Monica Blvd., Suite 2000 Los Angeles, California, U.S.A.; TCW/Crescent
Mezzanine Trust III, statutory business trust

28 of 35



--------------------------------------------------------------------------------

incorporated under the laws of the United States of America, with registered
office in 11100 Santa Monica Blvd., Suite 2000, Los Angeles, California, U.S.A.;
TCW/Crescent Mezzanine Partners III Netherlands, L.P., a limited partnership
incorporated under the laws of the United States of America, with registered
office in 11100 Santa Monica Blvd., Suite 2000, Los Angeles, California, U.S.A.;
Green Equity Investors III, L.P., a limited partnership incorporated under the
laws of the United States of America, with registered office in 11100 Santa
Monica Blvd., Suite 2000 Los Angeles, California, U.S.A.; Green Equity Investors
Side III, L.P., a limited partnership incorporated under the laws of the United
States of America, with registered offi ce in 11100 Santa Monica Blvd., Suite
2000 Los Angeles, California, U.S.A.(the "Secured Parties"),

as security for the full payment and performance of the Reimbursement
Obligations (as defined in the Deed of Pledge), including those obligations
arising from the Deed of Pledge itself, the Reimbursement Agreement and the
other Reimbursement Documents (as defined in the Reimbursement Agreement.

The voting rights, the relating administrative rights and the right to receive
dividends in connection with the pledged New Shares and represented by the New
Certificate are governed by Section 5 of the Deed of Pledge.

It is acknowledged that, in accordance with Section 1 of the Deed of Pledge, the
Shares of the Company pledged as a whole (including the pledged New Shares) do
not exceed 65 % of the share capital of the Company.

It is acknowledged that, pursuant to the Deed of Pledge, this security interest
ranks pari passu with and grants the same rights of the first degree security
interest created on even date and that shall be annotated on the New Certificate
pursuant to a pledge agreement named, in the Deed of Pledge, Bank Revolver
Pledge Agreement, as supplemented by the Bank Revolver Italian Supplement dated
March 3, 2003. Thus, the Collateral Agent, in addition to holding in custody the
New Certificate received directly from the Company in the interest of and on
behalf of the Secured Parties including their successors and assign or assignees
as well as any New Secured Parties (as defined in the Deed of Pledge), shall
start to hold in custody the New Certificate also in the interest of and on
behalf of the secured parties under the Bank Revolver Pledge Agreement once that
the relevant formalities have been complied with.

It is also acknowledged that, pursuant to the Deed of Pledge, the Secured
Parties instructed Citicorp USA, Inc., as Collateral Agent, to take all steps
necessary to have the Company annotating on the New Certificate the transfer of
this first degree security interest in favor of any successor or assignee of the
Secured Parties and the extension of this first degree security interest in
favor of any new party who may become a creditor of MEMC Electronic Materials,
Inc. pursuant to the Deed of Pledge (such new creditors are defined New Secured
Parties in the Deed of Pledge), in both cases pari passu with and with the same
rights attached to the security interest created in favor of the Secured Parties
referred to in this notation.

 

Place, Date __________________________________
A Director

--------------------------------------------------------------------------------

EXHIBIT E

Testo dell'annotazione del pegno a favore di Nuovi Creditori Pignoratizi da
apporre sui certificati azionari di MEMC Electronic Materials S.p.A.

29 of 35



--------------------------------------------------------------------------------

Su richiesta di CITICORP USA, Inc., società di diritto statunitense, con sede
legale a 2 Penns Way, Suite 200 New Castle, Delaware, Stati Uniti d'America, ed
agente anche in nome e per conto di inserire la denominazione sociale del Nuovo
Creditore Pignoratizio, società di diritto [ ], con sede legale in [ ], ai sensi
della Sezione 2 del contratto di pegno di primo grado (come modificato, in data
3 marzo 2003, dall'accordo denominato Italian Supplement to the Reimbursement
Pledge Agreement concluso negli Stati Uniti d'America, attraverso scambio di
corrispondenza) del 21 dicembre 2001 (il "Contratto di Pegno") tra MEMC
Electronic Materials, Inc., società di diritto statunitense, con sede legale c/o
The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware, Stati Uniti d'America, in qualità di costituente il pegno,
e CITICORP USA, Inc., agente, in qualità di Collateral Agent (come definito nel
Contratto di Pegno), sia in nome proprio sia in nome e per conto dei Creditori
Pignoratizi (come definiti nel Contratto di Pegno), il pegno di primo grado
costituito sul presente certificato azionario n. [ ] (il "Certificato"), in pari
data rispetto al diritto di pegno di pari grado creato sul Certificato ai sensi
del contratto di pegno definito (nel Contratto di Pegno) Bank Revolver Pledge
Agreement, come modificato dal Bank Revolver Italian Supplement (come definito
nel Contratto di Pegno) del 3 marzo 2003, da parte di MEMC Electronic Materials,
Inc. a favore di Creditori Pignoratizi, si intende esteso, con pari grado e
diritti, anche a favore di inserire la denominazione sociale del Nuovo Creditore
Pignoratizio, a garanzia dell'integrale adempimento delle obbligazioni nei
confronti di inserire la denominazione sociale del Nuovo Creditore Pignoratizio
denominate Reimbursement Obligations (come definite nel Contratto di Pegno), ivi
incluse quelle derivanti dallo stesso Co ntratto di Pegno, dal Reimbursement
Agreement e dai Reimbursement Documents, tra cui il contratto denominato [ ] del
[ ], concluso in [ ], tra inserire la denominazione sociale delle parti, incluso
il Nuovo Creditore Pignoratizio.

Si dà atto che il pegno di primo grado costituito sul Certificato è regolato dal
Contratto di Pegno, in quanto applicabile e, pertanto, i diritti di voto, i
diritti amministrativi connessi e il diritto a percepire i dividendi inerenti
alle azioni rappresentate dal Certificato sono regolati dalla sezione 5 del
Contratto di Pegno.

Si dà altresì atto che, ai sensi del Contratto di Pegno, Citicorp USA, Inc.,
quale Collateral Agent, riceve il pegno di cui alla presente annotazione e
pertanto, oltre a continuare a custodire ininterrottamente il Certificato
nell'interesse e per conto dei Creditori Pignoratizi, ivi inclusi i loro
successori, aventi causa e le New Secured Parties (come definite nel Contratto
di Pegno), viene ora a custodire il medesimo anche nell'interesse e per conto di
inserire la denominazione sociale del Nuovo Creditore Pignoratizio, ivi inclusi
i suoi successori e aventi causa.

Si dà infine atto che il pegno di primo grado esteso a favore di [inserire la
denominazione sociale del Nuovo Creditore Pignoratizio] per effetto della
presente annotazione ha lo stesso grado e conferisce gli stessi diritti della
garanzia reale costituita sul Certificato a favore dei Creditori Pignoratizi in
base al Contratto di Pegno, ferma restando l'esistenza sul Certificato del
concorrente pegno di pari grado costituito a seguito del Bank Revolver Pledge
Agreement, sopracitato.

Luogo e Data ____________________________________
Un Amministratore

La costituzione in garanzia di cui sopra è stata annotata sul libro soci in data
odierna ai sensi del R.D. 29.3.1942 n. 239.

[Luogo e Data] ____________________________________
Un Amministratore


30 of 35



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT E

Text of the annotation of the pledge in favor of the New Secured Parties to be
inscribed on the share certificates of MEMC Electronic Materials S.p.A.

Upon request of CITICORP USA, Inc., a company incorporated under the laws of the
United States of America, with registered office at 2, Penns Way, Suite 200, New
Castle, Delaware, United States of America, and acting also in the name and on
behalf of [name of the New Secured Party], a company existing under the laws of
[ ], with registered office at [ ], pursuant to Section 2 of the first degree
deed of pledge (as supplemented, on March 3, 2003, by the Italian Supplement to
the Reimbursement Pledge Agreement executed in the United States of America by
way of exchange of correspondence) dated December 21, 2001 (the "Deed of
Pledge") by and between MEMC Electronic Materials, Inc., a company incorporated
under the laws of the United States of America, with registered office c/o The
Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware, United States of America, as pledgor, and CITICORP USA,
Inc., acting, in its capacity as Collatera l Agent (as defined in the Deed of
Pledge), in its own name and in the name and on behalf of the Secured Parties
(as defined in the Deed of Pledge), the first degree pledge created on this
share certificate No. [ ] (the "Certificate") on the same date of the pari passu
pledge created on the Certificate under the pledge agreement denominated Bank
Revolver Pledge Agreement, as supplemented by the Bank Revolver Italian
Supplement dated March 3, 2003, by MEMC Electronic Materials, Inc. in favor of
the Secured Parties is hereby extended, pari passu with and with equal rights,
also in favor of [name of the New Secured Party], as security for the full
payment and performance of the obligations with respect to [name of the New
Secured Party] named Reimbursement Obligations (as defined by the Deed of
Pledge) including those obligations arising from the Deed of Pledge itself, from
the Reimbursement Agreement and from the Reimbursement Documents, including the
agreem ent named [ ] executed in [ ], on [ ],between [name of the parties
thereof, including the New Secured Party].

It is acknowledged that the first degree pledge created on the Certificate is
governed by the Deed of Pledge, as applicable and, therefore, the voting rights,
the relating administrative rights and the right to receive dividends attached
to the pledged shares represented by the Certificate are governed by Section 5
of the Deed of Pledge.

It is also acknowledged that, pursuant to the Deed of Pledge, Citicorp USA,
Inc., in its capacity as Collateral Agent, hereby receives the pledge to which
this notation pertains and, thus, in addition to maintaining the uninterrupted
custody of the Certificate in the interest and on behalf of the Secured Parties,
including their successors or assignees, and the New Secured Parties (as defined
in the Deed of Pledge), it now starts to hold the Certificate in custody also on
behalf of [name of New Secured Party] including its successors or assignees.

Lastly, it is acknowledged that the first degree pledge extended in favor of the
[name of New Secured Party] pursuant to this annotation, grants the same rights
of, and is pari passu with, the security interest created on the Certificate in
favor of the Secured Parties pursuant to the Deed of Pledge, it being understood
that on the Certificate is already existing a pari passu security interest
created pursuant to the mentioned Bank Revolver Pledge Agreement.

 

Place, Date __________________________________
A Director

 

31 of 35



--------------------------------------------------------------------------------

A notation regarding the above security interest has been made in the
shareholders' book pursuant to Royal Decree No. 239/42, dated March 29, 1942

 

Place, Date __________________________________
A Director

--------------------------------------------------------------------------------

EXHIBIT F

Testo dell'annotazione del pegno a favore di Nuovi Creditori Pignoratizi da
apporre sul libro soci di MEMC Electronic Materials S.p.A.

Si prende e si dà atto che, su richiesta di CITICORP USA, Inc., società di
diritto statunitense, con sede legale a 2 Penns Way, Suite 200 New Castle,
Delaware, Stati Uniti d'America, ed agente anche in nome e per conto di
[inserire la denominazione sociale del Nuovo Creditore Pignoratizio], società di
diritto [ ], con sede legale in [ ], ai sensi della sezione 2 del contratto di
pegno di primo grado (come modificato, in data 3 marzo 2003, dall'accordo
denominato Italian Supplement to the Reimbursement Pledge Agreement concluso
negli Stati Uniti d'America, attraverso scambio di corrispondenza) del 21
dicembre 2001 (il "Contratto di Pegno") tra il socio unico MEMC Electronic
Materials, Inc., società di diritto statunitense, con sede legale c/o The
Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
Wilmington, Delaware, Stati Uniti d'America, in qualità di costituente il pegno,
e CITICORP USA, Inc., agente, in qualità di Collateral Agent (come definito nel
Contratto di Pegno), sia in nome proprio sia in nome e per conto dei Creditori
Pignoratizi (come definiti nel Contratto di Pegno), il pegno di primo grado in
favore dei Creditori Pignoratizi costituito sul presente certificato azionario
n. [ ] della Società (il "Certificato"), in pari data rispetto al diritto di
pegno di pari grado creato sul Certificato ai sensi del contratto di pegno
definito (nel Contratto di Pegno) Bank Revolver Pledge Agreement, come
modificato dal Bank Revolver Italian Supplement (come definito nel Contratto di
Pegno) del 3 marzo 2003, da parte di MEMC Electronic Materials, Inc. si intende
esteso, con pari grado e diritti, anche a favore di [inserire la denominazione
sociale del Nuovo Creditore Pignoratizio], a garanzia dell'integrale adempimento
delle obbligazioni nei confronti di [inserire la denominazione sociale del Nuovo
Creditore Pignoratizio] denominate Reimbursement Obligations (come definite nel
Contratto di Pegno), ivi incluse quelle derivanti dallo stesso Contratto di
Pegno, dal Reimbursement Agreement e dai Reimbursement Documents, tra cui il
contratto denominato [ ], del [ ], concluso in [ ], tra [inserire la
denominazione sociale delle parti, incluso il Nuovo Creditore Pignoratizio].

Si dà atto che il pegno di primo grado costituito sul Certificato è regolato dal
Contratto di Pegno, in quanto applicabile e, pertanto, i diritti di voto, i
diritti amministrativi connessi e il diritto a percepire i dividendi inerenti
alle azioni rappresentate dal Certificato sono regolati dalla sezione 5 del
Contratto di Pegno.

Si dà altresì atto che, ai sensi del Contratto di Pegno, Citicorp USA, Inc.,
quale Collateral Agent, riceve il pegno di cui alla presente annotazione e
pertanto, oltre a continuare a custodire ininterrottamente il Certificato
nell'interesse e per conto dei Creditori Pignoratizi, ivi inclusi i loro
successori, aventi causa e le New Secured Parties (come definite nel Contratto
di Pegno), viene ora a custodire il medesimo anche nell'interesse e per conto di
[inserire la denominazione sociale del Nuovo Creditore Pignoratizio], ivi
inclusi i suoi successori e aventi causa.

32 of 35



--------------------------------------------------------------------------------

Si dà infine atto che il pegno di primo grado esteso a favore di [inserire la
denominazione sociale del Nuovo Creditore Pignoratizio], per effetto della
presente annotazione, ha lo stesso grado e conferisce gli stessi diritti della
garanzia reale costituita sul Certificato a favore dei Creditori Pignoratizi in
base al Contratto di Pegno, ferma restando l'esistenza sul Certificato del
concorrente pegno di pari grado costituito a seguito del Bank Revolver Pledge
Agreement, sopracitato.

[Luogo e Data] ____________________________________
Un Amministratore

 

EXHIBIT F

Text of the annotation in the shareholders' book of MEMC Electronic Materials
S.p.A. of the pledge in favour of New Secured Parties

It is hereby acknowledged that, upon request of CITICORP USA, Inc., a company
incorporated under the laws of the United States of America, with registered
office at 2, Penns Way, Suite 200, New Castle, Delaware, United States of
America, acting also in the name and on behalf of [name of the New Secured
Party], a company existing under the laws of [ ], with registered office at [ ],
pursuant to Section 2 of the first degree deed of pledge (as supplemented, on
March 3, 2003, by the Italian Supplement to the Reimbursement Pledge Agreement
executed in the United States of America by way of exchange of correspondence)
dated December 21, 2001 (the "Deed of Pledge") between the sole shareholder MEMC
Electronic Materials, Inc., a company incorporated under the laws of the United
States of America, with registered office c/o The Corporation Trust Company,
Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware, United
States of America, as pledgor, and Citicorp USA, Inc ., acting, in its capacity
as Collateral Agent (as defined in the Deed of Pledge), in its own name and in
the name and on behalf of the Secured Parties (as defined in the Deed of
Pledge), the first degree pledge created in favor of the Secured Parties on this
share certificate No. [ ] (the "Certificate") on the same date of the pari passu
pledge created on the Certificate under the pledge agreement denominated Bank
Revolver Pledge Agreement, as supplemented by the Bank Revolver Italian
Supplement dated March 3, 2003, by MEMC Electronic Materials, Inc. is hereby
extended, pari passu with and with equal rights, also in favor of [name of the
New Secured Party], as security for the full payment and performance of the
obligations with respect to [name of the New Secured Party], named Reimbursement
Obligations (as defined by the Pledge Agreement), including those obligations
arising from the Deed of Pledge, from the Reimbursement Agreement and from the
Reimbursem ent Documents, including the agreement named [ ], executed in [ ], on
[ ],between [name of the parties thereof, including the New Secured Party].

It is acknowledged that the first degree pledge created on the Certificate is
governed by the Deed of Pledge, as applicable and, therefore, the voting rights,
the relating administrative rights and the right to receive dividends attached
to the pledged shares represented by the Certificate are governed by Section 5
of the Deed of Pledge.

It is also acknowledged that, pursuant to the Deed of Pledge, Citicorp USA,
Inc., in its capacity as Collateral Agent, hereby receives the Pledge to which
this notation pertains and, thus, in addition to maintaining the uninterrupted
custody of the Certificate in the interest and on behalf of the Secured Parties,
including their successors or assignees, and the New Secured Parties (as defined
in the Deed of Pledge), it now starts to hold the Certificate in custody also on
behalf of [name of New Secured Party] including its successors or assignees.

33 of 35



--------------------------------------------------------------------------------

Lastly, it is acknowledged that the first degree pledge extended in favor of the
[name of New Secured Party] pursuant to this annotation grants the same rights
of, and is pari passu with, the security interest created on the Certificate in
favor of the Secured Parties pursuant to the Deed of Pledge, it being understood
that on the Certificate is already existing a pari passu security interests
created pursuant to the mentioned Bank Revolver Pledge Agreement.

 

Place, Date __________________________________
A Director

--------------------------------------------------------------------------------

EXHIBIT G

[Letterhead of Citicorp USA, INC.]

New Secured Party Notice

To:  Chairman of the Board of Directors
 MEMC Electronic Materials S.p.A
 Viale Gherzi n. 31
 Novara
 Italy c.c.: MEMC Electronic Materials, Inc.
 c/o The Corporation Trust Company
 Corporation Trust Center
 1209 Orange Street
 Wilmington, Delaware

 To the attention of [ ]

> From: Citicorp USA, INC.
> 
> Dated:  [ ]
> 
> Re: Italian Supplement to the Reimbursement Pledge Agreement dated March 3,
> 2003
> 
> Dear Sirs,

 1. We refer to the deed of pledge (Contratto di pegno) executed and delivered
    in United States of America on December 21, 2001 by and between MEMC
    Electronic Materials, Inc., Pledgor, and Citicorp USA, Inc., Collateral
    Agent, also in the name and on behalf of the Secured Parties, as
    supplemented by an Italian Supplement dated March 3, 2003 (the
    "Reimbursement Italian Supplement"). This is a New Secured Party Notice. The
    terms in capital letters shall bear the meanings indicated beside each one
    of them or, absent any indication, shall have the same meaning assigned to
    them under the Reimbursement Italian Supplement.
 2. We confirm that, pursuant to [insert details of the Reimbursement Document
    pursuant to

34 of 35



--------------------------------------------------------------------------------

> which the New Secured Party has become a Secured Party], [insert corporate
> name of the New Secured Party], a company incorporated under the laws of [ ],
> with registered office in [ ], has become a [Fund Guarantor] under the
> Reimbursement Agreement.

 1. Pursuant to Section 2 of the Reimbursement Italian Supplement, we request to
    annotate the extension of the Pledge in favor of [insert corporate name of
    the New Secured Party] on the Certificate [add, if applicable: and on the
    certificates representing the New Shares], substantially in the form
    indicated in Exhibit E to the Reimbursement Italian Supplement. We also
    request to annotate such extension of the Pledge in the shareholders' book
    of MEMC Electronic Materials S.p.A. substantially in the form indicated in
    Exhibit F to the Reimbursement Italian Supplement.

 

> > > [Date]
> > > 
> > > Signed:
> > > 
> > > Citicorp USA, INC.
> > > 
> > > [Name]
> > > 
> > > [Title]

35 of 35